
	
		II
		Calendar No. 452
		109th CONGRESS
		2d Session
		S. 2560
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 6, 2006
			Mr. Specter (for
			 himself, Mr. Biden,
			 Mr. Hatch, Mr.
			 Grassley, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 25, 2006
			Reported by Mr. Specter,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize the Office of National Drug
		  Control Policy.
	
	
		1.Short title, reference, and
			 table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Office of National Drug Control
			 Policy Reauthorization Act of 2006.
			(b)Amendment of
			 Office of National Drug Control Policy Reauthorization Act of
			 1998Except as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Office of National Drug Control Policy Reauthorization Act of 1998 (Public Law
			 105–277; 21 U.S.C. 1701 et seq.).
			(c)Table of
			 ContentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title, reference, and
				table of contents.
					TITLE I—ORGANIZATION OF
				OFFICE OF NATIONAL DRUG CONTROL POLICY AND ROLES AND
				RESPONSIBILITIES
					Sec. 101. Amendments to
				definitions.
					Sec. 102. Establishment of the Office of
				National Drug Control Policy.
					Sec. 103. Appointment and
				responsibilities of the Director.
					Sec. 104. Amendments to ensure
				coordination with other agencies.
					TITLE II—THE NATIONAL DRUG
				CONTROL STRATEGY
					Sec. 201. Annual preparation and
				submission of National Drug Control Strategy.
					Sec. 202. Performance
				measurements.
					Sec. 203. Annual report
				requirement.
					TITLE III—High intensity
				drug trafficking areas 
					Sec. 301. High Intensity Drug
				Trafficking Areas Program.
					Sec. 302. Funding for certain high
				intensity drug trafficking areas.
					Sec. 303. Assessment.
					TITLE
				IV—Technology
					Sec. 401. Counterdrug Technology
				Assessment Center.
					TITLE V—REAUTHORIZATION
				AND IMPROVEMENT OF THE NATIONAL ANTI-DRUG MEDIA CAMPAIGN
					Sec. 501. Short title.
					Sec. 502. Purposes of the National Youth
				Anti-Drug Media Campaign.
					Sec. 503. Roles and responsibilities of
				the Director, the Partnership for a Drug-Free America, and a media buying
				contractor.
					Sec. 504. Responsible use of Federal
				funds for the National Youth Anti-Drug Media Campaign.
					Sec. 505. Authorization for National
				Youth Anti-Drug Media Campaign.
					TITLE VI—AUTHORIZATIONS
				AND EXTENSION OF TERMINATION DATE
					Sec. 601. Authorization of
				appropriations.
					Sec. 602. Extension of termination
				date.
					TITLE VII—Anti-Doping
				Agency
					Sec. 701. Designation of United States
				Anti-Doping Agency.
					Sec. 702. Records, audit, and
				report.
					Sec. 703. Authorization of
				appropriations.
					TITLE VIII—Drug-free
				communities
					Sec. 801. Reauthorization.
					Sec. 802. Suspension of
				grants.
					Sec. 803. Grant award
				increase.
					Sec. 804. Prohibition on additional
				eligibility criteria.
					Sec. 805. Supplemental grants for
				coalitions.
					Sec. 806. National Community Antidrug
				Coalition Institute.
					Sec. 807. Contracting
				requirement.
					TITLE IX—NATIONAL GUARD
				COUNTERDRUG SCHOOLS
					Sec. 901. National Guard Counterdrug
				Schools.
					TITLE X—MISCELLANEOUS
				PROVISIONS
					Sec. 1001. Repeals.
					Sec. 1002. Controlled Substances Act
				amendments.
					Sec. 1003. Report on intelligence
				sharing.
					Sec. 1004. Requirement for South
				American heroin strategy.
					Sec. 1005. Model Acts.
				
			IORGANIZATION OF OFFICE OF NATIONAL DRUG
			 CONTROL POLICY AND ROLES AND RESPONSIBILITIES
			101.Amendments to
			 definitions
				(a)Demand
			 ReductionSection 702(1) is
			 amended—
					(1)in subparagraph (F), by striking
			 and after the semicolon; and
					(2)in subparagraph (G), by striking the period
			 and inserting ; and; and
					(3)by adding at the end the following:
						
							(H)international drug abuse education,
				prevention, treatment, research, rehabilitation activities, and interventions
				for drug abuse and
				dependence.
							.
					(b)OfficeSection 702(9) is amended by striking
			 implicates and inserting indicates.
				(c)State and Local
			 AffairsParagraph (10) of
			 section 702 is amended to read as follows:
					
						(10)State and local
				affairsThe term State
				and local affairs means domestic activities conducted by a National Drug
				Control Program agency that are intended to reduce the availability and use of
				illegal drugs, including—
							(A)coordination and enhancement of Federal,
				State, and local law enforcement drug control efforts;
							(B)coordination and enhancement of efforts
				among National Drug Control Program agencies and State and local demand
				reduction and supply reduction agencies;
							(C)coordination and enhancement of Federal,
				State, and local law enforcement initiatives to gather, analyze, and
				disseminate information and intelligence relating to drug control among
				domestic law enforcement agencies; and
							(D)other coordinated and joint initiatives
				among Federal, State, and local agencies to promote comprehensive drug control
				strategies designed to reduce the demand for, and the availability of, illegal
				drugs.
							.
				(d)Supply
			 ReductionSection 702(11) is
			 amended to read as follows:
					
						(11)Supply
				reductionThe term
				supply reduction means any activity or program conducted by a
				National Drug Control Program agency that is intended to reduce the
				availability or use of illegal drugs in the United States or abroad,
				including—
							(A)activities to control international
				trafficking in, and availability of, illegal drugs, including—
								(i)accurate assessment and monitoring of
				international drug production and interdiction programs and policies;
				and
								(ii)coordination and promotion of compliance
				with international treaties relating to the production, transportation, or
				interdiction of illegal drugs;
								(B)activities to conduct and promote
				international law enforcement programs and policies to reduce the supply of
				drugs; and
							(C)activities to facilitate and enhance the
				sharing of domestic and foreign intelligence information among National Drug
				Control Program agencies, relating to the production and trafficking of drugs
				in the United States and in foreign
				countries.
							.
				(e)Definition of
			 Appropriate Congressional CommitteesSection 702 is amended by adding at the end
			 the following:
					
						(12)Appropriate
				congressional committeesExcept where otherwise provided, the term
				appropriate congressional committees means the Committee on the
				Judiciary, the Committee on Appropriations, and the Caucus on International
				Narcotics Control of the Senate and the Committee on Government Reform, the
				Committee on the Judiciary, and the Committee on Appropriations of the House of
				Representatives.
						.
				102.Establishment of the
			 Office of National Drug Control Policy
				(a)ResponsibilitiesSection 703(a) is amended to read as
			 follows:
					
						(a)Establishment of
				OfficeThere is established
				in the Executive Office of the President an Office of National Drug Control
				Policy, which shall—
							(1)develop national drug control
				policy;
							(2)coordinate and oversee the implementation
				of the national drug control policy;
							(3)assess and certify the adequacy of National
				Drug Control Programs and the budget for those programs;
							(4)evaluate the effectiveness of National Drug
				Control Program agencies’ programs; and
							(5)develop specific goals and performance
				measurements needed to assess the effectiveness of—
								(A)the national drug control policy;
				and
								(B)the programs of the National Drug Control
				Program
				agencies.
								.
				(b)PositionsSection 703(b) is amended to read as
			 follows:
					
						(b)Director of
				National Drug Control Policy and Deputy Directors
							(1)DirectorThere shall be a Director of National Drug
				Control Policy who shall head the Office (referred to in this Act as the
				Director).
							(2)Deputy
				directorThere shall be a
				Deputy Director of National Drug Control Policy who shall report directly to
				the Director (referred to in this Act as the Deputy
				Director).
							(3)Other deputy
				directors
								(A)In
				generalThere shall be a
				Deputy Director for Demand Reduction, a Deputy Director for Supply Reduction,
				and a Deputy Director for State and Local Affairs.
								(B)ReportingThe Deputy Director for Demand Reduction,
				the Deputy Director for Supply Reduction, and the Deputy Director for State and
				Local Affairs shall report directly to the Deputy Director of the Office of
				National Drug Control Policy.
								(C)Deputy director
				for demand reductionThe
				Deputy Director for Demand Reduction shall be responsible for the
				activities—
									(i)in subparagraphs (A) through (H) of section
				702(l); and
									(ii)in section 709, the National Youth
				Anti-Drug Media Campaign Act.
									(D)Deputy director
				for supply reductionThe
				Deputy Director for Supply Reduction shall be responsible for the activities in
				subparagraphs (A) through (C) in section 702(11).
								(E)Deputy director
				for state and local affairsThe Deputy Director for State and Local
				Affairs shall be responsible for the activities—
									(i)in subparagraphs (A) through (D) of section
				702(10);
									(ii)in section 707, the High Intensity Drug
				Trafficking Areas Program; and
									(iii)in section 708, the Counterdrug Technology
				Assessment
				Center.
									.
				103.Appointment and
			 responsibilities of the Director
				(a)SuccessionSection 704(a) is amended by amending
			 paragraph (3) to read as follows:
					
						(3)Acting
				directorIf the Director
				dies, resigns, or is otherwise unable to perform the functions and duties of
				the office, the Deputy Director shall perform the functions and duties of the
				Director temporarily in an acting capacity pursuant to subchapter III of
				chapter 33 of title 5, United States
				Code.
						.
				(b)ResponsibilitiesSection 704(b) is amended—
					(1)in paragraph (4), by striking
			 Federal departments and agencies engaged in drug enforcement and
			 inserting National Drug Control Program agencies;
					(2)in paragraph (7), by inserting after
			 President the following: and the appropriate
			 congressional committees;
					(3)in paragraph (13), by striking
			 (beginning in 1999);
					(4)by striking paragraph (14) and inserting
			 the following:
						
							(14)shall submit to the appropriate
				congressional committees on an annual basis, not later than 60 days after the
				date of the last day of the applicable period, a summary of—
								(A)each of the evaluations received by the
				Director under paragraph (13); and
								(B)the progress of each National Drug Control
				Program agency toward the drug control program goals of the agency using the
				performance measures for the agency developed under section
				706(c);
								;
					(5)in paragraph (15), by striking subparagraph
			 (C) and inserting the following:
						
							(C)supporting the substance abuse information
				clearinghouse administered by the Administrator of the Substance Abuse and
				Mental Health Services Administration and established in section 501(d)(16) of
				the Public Health Service Act
				by—
								(i)encouraging all National Drug Control
				Program agencies to provide all appropriate and relevant information;
				and
								(ii)supporting the dissemination of information
				to all interested entities;
								;
				and
					(6)by inserting at the end the
			 following:
						
							(16)shall coordinate with the private sector to
				promote private research and development of medications to treat
				addiction;
							(17)shall seek the support and commitment of
				State and local officials in the formulation and implementation of the National
				Drug Control Strategy;
							(18)shall monitor and evaluate the allocation
				of resources among Federal law enforcement agencies in response to significant
				local and regional drug trafficking and production threats; and
							(19)shall submit an annual report to Congress
				detailing how the Office of National Drug Control Policy has consulted with and
				assisted State and local governments with respect to the formulation and
				implementation of the National Drug Control Strategy and other relevant
				issues.
							.
					(c)Review and
			 Certification of National Drug Control Program BudgetSection 704(c)(3) is amended—
					(1)in subparagraph (C)(iii), by inserting
			 and the appropriate congressional committees, after House
			 of Representatives; and
					(2)in subparagraph (D)(ii)(II)(bb), by
			 inserting and the appropriate congressional committees, after
			 House of Representatives.
					(d)Powers of
			 DirectorSection 704(d) is
			 amended—
					(1)in paragraph (9)—
						(A)by inserting notwithstanding any
			 other provision of law, after (9); and
						(B)by striking Strategy; and
			 and inserting Strategy and notify the appropriate congressional
			 committees of any fund control notice issued in accordance with section
			 704(f)(5);; and
						(2)in paragraph (10), by inserting before the
			 period the following: and section 706 of the Department of State
			 Authorization Act for Fiscal Year 2003 (22 U.S.C. 229j–1).
					(e)Fund Control
			 NoticesSection 704(f) is
			 amended by adding at the end the following:
					
						(4)Congressional
				noticeA copy of each fund
				control notice shall be transmitted to the appropriate congressional
				committees.
						(5)RestrictionsThe Director shall not issue a fund control
				notice to direct that all or part of an amount appropriated to the National
				Drug Control Program agency account be obligated, modified, or altered in any
				manner—
							(A)contrary, in whole or in part, to a
				specific appropriation; or
							(B)contrary, in whole or in part, to the
				expressed intent of
				Congress.
							.
				(f)United States
			 Interdiction Coordinator
					(1)In
			 generalSection 704 is
			 amended by adding at the end the following:
						
							(i)United States
				Interdiction Coordinator
								(1)In
				generalThere shall be a
				United States Interdiction Coordinator, who shall be designated by the Director
				and who shall be responsible for the coordination of interdiction operations
				among National Drug Control Program agencies to prevent and reduce the illegal
				importation of drugs into the United States.
								(2)ResponsibilitiesThe United States Interdiction Coordinator
				shall be responsible to the Director for—
									(A)coordinating the interdiction activities of
				the National Drug Control Program agencies to ensure consistency with the
				National Drug Control Strategy;
									(B)developing a National Drug Control
				Interdiction plan to ensure consistency with the National Drug Control
				Strategy;
									(C)assessing the sufficiency of assets of the
				National Drug Control Program agencies committed to illicit drug interdiction;
				and
									(D)advising the Director on the efforts of
				each National Drug Control Program Agency to implement the National Drug
				Control Interdiction
				plan.
									.
					(2)Amendment to
			 homeland security act of 2002Section 878 of the Homeland Security Act of
			 2002 (6 U.S.C. 458) is amended by striking shall— through
			 paragraph (2) and inserting shall ensure the adequacy of resources
			 within the Department for illicit drug interdiction..
					104.Amendments to ensure
			 coordination with other agenciesSection 705 is amended—
				(1)in subsection (a)(1)(A), by striking
			 abuse;
				(2)by amending subsection (a)(3) to read as
			 follows:
					
						(3)Required
				reports
							(A)Secretaries of
				the interior and agricultureNot later than July 1 of each year, the
				Secretaries of Agriculture and the Interior shall jointly submit to the
				Director and the appropriate congressional committees an assessment of the
				quantity of illegal drug cultivation and manufacturing in the United States on
				lands owned or under the jurisdiction of the Federal Government for the
				preceding year.
							(B)Secretary of
				homeland securityNot later
				than July 1 of each year, the Secretary of Homeland Security shall submit to
				the Director and the appropriate congressional committees information for the
				preceding year regarding—
								(i)the number and type of seizures of drugs by
				each component of the Department of Homeland Security seizing drugs, as well as
				statistical information on the geographic areas of such seizures; and
								(ii)the number of air and maritime patrol hours
				primarily dedicated to drug supply reduction missions undertaken by each
				component of the Department of Homeland Security.
								(C)Secretary of
				defenseThe Secretary of
				Defense shall, by July 1 of each year, submit to the Director and the
				appropriate congressional committees information for the preceding year
				regarding the number of air and maritime patrol hours primarily dedicated to
				drug supply reduction missions undertaken by each component of the Department
				of Defense.
							;
				and
				(3)in subsection (b)(2)(B), by striking
			 Program and inserting Strategy.
				IITHE NATIONAL DRUG CONTROL STRATEGY
			201.Annual preparation
			 and submission of National Drug Control StrategySection 706 is amended to read as
			 follows:
				
					706.Development,
				submission, implementation, and assessment of National Drug Control
				Strategy
						(a)Timing,
				Contents, and Process for Development and Submission of National Drug Control
				Strategy
							(1)TimingNot later than February 1 of each year, the
				President shall submit to Congress a National Drug Control Strategy, which
				shall set forth a comprehensive plan for the year to reduce drug abuse and the
				consequences of such drug abuse in the United States by limiting the
				availability of, and reducing the demand for, illegal drugs.
							(2)Contents
								(A)In
				generalThe National Drug
				Control Strategy submitted under paragraph (1) shall include—
									(i)comprehensive, research-based, long-range,
				quantifiable goals for reducing drug abuse and the consequences of drug abuse
				in the United States;
									(ii)annual quantifiable and measurable
				objectives and specific targets to accomplish long-term quantifiable goals that
				the Director determines may be achieved during each year beginning on the date
				on which the National Drug Control Strategy is submitted;
									(iii)5-year projections for program and budget
				priorities;
									(iv)a review of international, State, local,
				and private sector drug control activities to ensure that the United States
				pursues coordinated and effective drug control at all levels of
				government;
									(v)an assessment of current illicit drug use
				(including inhalants) and availability, impact of illicit drug use, and
				treatment availability, which assessment shall include—
										(I)estimates of drug prevalence and frequency
				of use as measured by national, State, and local surveys of illicit drug use
				and by other special studies of nondependent and dependent illicit drug
				use;
										(II)illicit drug use in the workplace and the
				productivity lost by such use; and
										(III)illicit drug use by arrestees,
				probationers, and parolees;
										(vi)an assessment of the reduction of illicit
				drug availability, as measured by—
										(I)the quantities of cocaine, heroin,
				marijuana, methamphetamine, ecstasy, and other drugs available for consumption
				in the United States;
										(II)the amount of marijuana, cocaine, heroin,
				methamphetamine, ecstasy, and precursor chemicals and other drugs entering the
				United States;
										(III)the number of illicit drug manufacturing
				laboratories seized and destroyed and the number of hectares of marijuana,
				poppy, and coca cultivated and destroyed domestically and in other
				countries;
										(IV)the number of metric tons of marijuana,
				heroin, cocaine, and methamphetamine seized and other drugs; and
										(V)changes in the price and purity of heroin,
				methamphetamine, and cocaine, changes in the price of ecstasy, and changes in
				tetrahydrocannabinol level of marijuana and other drugs;
										(vii)an assessment of the reduction of the
				consequences of illicit drug use and availability, which shall include—
										(I)the burden illicit drug users placed on
				hospital emergency departments in the United States, such as the quantity of
				illicit drug-related services provided;
										(II)the annual national health care cost of
				illicit drug use; and
										(III)the extent of illicit drug-related crime
				and criminal activity;
										(viii)a determination of the status of drug
				treatment in the United States, by assessing—
										(I)public and private treatment utilization;
				and
										(II)the number of illicit drug users the
				Director estimates meet diagnostic criteria for treatment;
										(ix)a review of the research agenda of the
				Counterdrug Technology Assessment Center to reduce the availability and abuse
				of drugs; and
									(x)a summary of the efforts made to coordinate
				with private sector entities to conduct private research and development of
				medications to treat addiction by—
										(I)screening chemicals for potential
				therapeutic value;
										(II)developing promising compounds;
										(III)conducting clinical trials;
										(IV)seeking Food and Drug Administration
				approval for drugs to treat addiction;
										(V)marketing the drug for the treatment of
				addiction;
										(VI)urging physicians to use the drug in the
				treatment of addiction; and
										(VII)encouraging insurance companies to
				reimburse the cost of the drug for the treatment of addiction.
										(B)Classified
				informationAny contents of
				the National Drug Control Strategy that involve information properly classified
				under criteria established by an Executive order shall be presented to Congress
				separately from the rest of the National Drug Control Strategy.
								(3)Process for
				development and submissionIn
				developing and effectively implementing the National Drug Control Strategy, the
				Director—
								(A)shall consult with—
									(i)the heads of the National Drug Control
				Program agencies;
									(ii)Congress;
									(iii)State and local officials;
									(iv)private citizens and organizations with
				experience and expertise in demand reduction;
									(v)private citizens and organizations with
				experience and expertise in supply reduction; and
									(vi)appropriate representatives of foreign
				governments;
									(B)in satisfying the requirements of
				subparagraph (A), shall ensure, to the maximum extent possible, that State and
				local officials and relevant private organizations commit to support and take
				steps to achieve the goals and objectives of the National Drug Control
				Strategy;
								(C)with the concurrence of the Attorney
				General, may require the El Paso Intelligence Center to undertake specific
				tasks or projects to support or implement the National Drug Control Strategy;
				and
								(D)with the concurrence of the Director of
				National Intelligence and the Attorney General, may request that the National
				Drug Intelligence Center undertake specific tasks or projects to support or
				implement the National Drug Control Strategy.
								(b)Submission of
				Revised StrategyThe
				President may submit to Congress a revised National Drug Control Strategy that
				meets the requirements of this section—
							(1)at any time, upon a determination of the
				President, in consultation with the Director, that the National Drug Control
				Strategy in effect is not sufficiently effective; or
							(2)if a new President or Director takes
				office.
							.
			202.Performance
			 measurementsSection 706 is
			 amended by adding at the end the following:
				
					(c)Performance
				Measurement SystemNot later
				than February 1 of each year, the Director shall submit to Congress as part of
				the National Drug Control Strategy, a description of a national drug control
				performance measurement system, that—
						(1)develops 2-year and 5-year performance
				measures and targets for each National Drug Control Strategy goal and objective
				established for reducing drug use, availability, and the consequences of drug
				use;
						(2)describes the sources of information and
				data that will be used for each performance measure incorporated into the
				performance measurement system;
						(3)identifies major programs and activities of
				the National Drug Control Program agencies that support the goals and annual
				objectives of the National Drug Control Strategy;
						(4)evaluates the contribution of demand
				reduction and supply reduction activities as defined in section 702 implemented
				by each National Drug Control Program agency in support of the National Drug
				Control Strategy;
						(5)monitors consistency between the
				drug-related goals and objectives of the National Drug Control Program agencies
				and ensures that each agency’s goals and budgets support and are fully
				consistent with the National Drug Control Strategy; and
						(6)coordinates the development and
				implementation of national drug control data collection and reporting systems
				to support policy formulation and performance measurement, including an
				assessment of—
							(A)the quality of current drug use measurement
				instruments and techniques to measure supply reduction and demand reduction
				activities;
							(B)the adequacy of the coverage of existing
				national drug use measurement instruments and techniques to measure the casual
				drug use population, the addicted drug user population, and groups that are at
				risk for drug use;
							(C)the adequacy of the coverage of existing
				national treatment outcome monitoring systems to measure the effectiveness of
				drug abuse treatment in reducing drug use and criminal behavior during and
				after the completion of substance abuse treatment; and
							(D)the actions the Director shall take to
				correct any deficiencies and limitations identified pursuant to subparagraphs
				(A) and (B) of this subsection.
							(d)ModificationsA description of any modifications made
				during the preceding year to the national drug performance measurement system
				described in subsection (c) shall be included in each report submitted under
				subsection
				(b).
					.
			203.Annual report
			 requirement
				(a)In
			 GeneralOn or before February
			 1 of each year, the Director shall submit a report to Congress that
			 describes—
					(1)the strategy of the national media campaign
			 and whether specific objectives of the campaign were accomplished;
					(2)steps taken to ensure that the national
			 media campaign operates in an effective and efficient manner consistent with
			 the overall strategy and focus of the campaign;
					(3)plans to purchase advertising time and
			 space;
					(4)policies and practices implemented to
			 ensure that Federal funds are used responsibly to purchase advertising time and
			 space and eliminate the potential for waste, fraud, and abuse;
					(5)all contracts entered into with a
			 corporation, partnership, or individual working on behalf of the national media
			 campaign;
					(6)specific policies and steps implemented to
			 ensure compliance with title IV of this Act;
					(7)steps taken to ensure that the national
			 media campaign will secure, to the maximum extent possible, no cost matches of
			 advertising time and space or in-kind contributions that are directly related
			 to the campaign in accordance with title IV of this Act; and
					(8)a review and evaluation of the
			 effectiveness of the national media campaign strategy for the past year.
					(b)AuditThe Government Accountability Office shall,
			 at a frequency of not less than once per year—
					(1)conduct and supervise an audit and
			 investigation relating to the programs and operations of the—
						(A)Office; or
						(B)certain programs within the Office,
			 including—
							(i)the High Intensity Drug Trafficking Areas
			 Program;
							(ii)the Counterdrug Technology Assessment
			 Center; or
							(iii)the National Youth Anti-drug Media
			 Campaign; and
							(2)provide the Director and the appropriate
			 congressional committees with a report containing an evaluation of and
			 recommendations on the—
						(A)policies and activities of the programs and
			 operations subject to the audit and investigation;
						(B)economy, efficiency, and effectiveness in
			 the administration of the reviewed programs and operations; and
						(C)policy or management changes needed to
			 prevent and detect fraud and abuse in such programs and operations.
						IIIHigh intensity drug trafficking areas
			 
			301.High Intensity Drug
			 Trafficking Areas ProgramSection 707 is amended to read as
			 follows:
				
					707.High Intensity
				Drug Trafficking Areas Program
						(a)Establishment
							(1)In
				generalThere is established
				in the Office a program to be known as the High Intensity Drug Trafficking
				Areas Program (in this section referred to as the
				Program).
							(2)PurposeThe purpose of the Program is to reduce
				drug trafficking and drug production in the United States by—
								(A)facilitating cooperation among Federal,
				State, and local law enforcement agencies to share information and implement
				coordinated enforcement activities;
								(B)enhancing intelligence sharing among
				Federal, State, and local law enforcement agencies;
								(C)providing reliable intelligence to law
				enforcement agencies needed to design effective enforcement strategies and
				operations; and
								(D)supporting coordinated law enforcement
				strategies which maximize use of available resources to reduce the supply of
				illegal drugs in designated areas and in the United States as a whole.
								(b)Designation
							(1)In
				generalThe Director, in
				consultation with the Attorney General, the Secretary of the Treasury, the
				Secretary of Homeland Security, heads of the National Drug Control Program
				agencies, and the Governor of each applicable State, may designate any
				specified area of the United States as a high intensity drug trafficking
				area.
							(2)ActivitiesAfter making a designation under paragraph
				(1) and in order to provide Federal assistance to the area so designated, the
				Director may—
								(A)obligate such sums as are appropriated for
				the Program;
								(B)direct the temporary reassignment of
				Federal personnel to such area, subject to the approval of the head of the
				department or agency that employs such personnel;
								(C)take any other action authorized under
				section 704 to provide increased Federal assistance to those areas; and
								(D)coordinate activities under this section
				(specifically administrative, recordkeeping, and funds management activities)
				with State and local officials.
								(c)Petitions for
				DesignationThe Director
				shall establish regulations under which a coalition of interested law
				enforcement agencies from an area may petition for designation as a high
				intensity drug trafficking area. Such regulations shall provide for a regular
				review by the Director of the petition, including a recommendation regarding
				the merit of the petition to the Director by a panel of qualified, independent
				experts.
						(d)Factors for
				ConsiderationIn considering
				whether to designate an area under this section as a high intensity drug
				trafficking area, the Director shall consider, in addition to such other
				criteria as the Director considers to be appropriate, the extent to
				which—
							(1)the area is a significant center of illegal
				drug production, manufacturing, importation, or distribution;
							(2)State and local law enforcement agencies
				have committed resources to respond to the drug trafficking problem in the
				area, thereby indicating a determination to respond aggressively to the
				problem;
							(3)drug-related activities in the area are
				having a significant harmful impact in the area, and in other areas of the
				country; and
							(4)a significant increase in allocation of
				Federal resources is necessary to respond adequately to drug-related activities
				in the area.
							(e)Organization of
				High Intensity Drug Trafficking Areas
							(1)Executive board
				and officersTo be eligible
				for funds appropriated under this section, each high intensity drug trafficking
				area shall be governed by an Executive Board. The Executive Board shall
				designate a chairman, vice chairman, and any other officers to the Executive
				Board that it determines are necessary.
							(2)ResponsibilitiesThe Executive Board of a high intensity
				drug trafficking area shall be responsible for—
								(A)providing direction and oversight in
				establishing and achieving the goals of the high intensity drug trafficking
				area;
								(B)managing the funds of the high intensity
				drug trafficking area;
								(C)reviewing and approving all funding
				proposals consistent with the overall objective of the high intensity drug
				trafficking area; and
								(D)reviewing and approving all reports to the
				Director on the activities of the high intensity drug trafficking area.
								(3)Board
				representationNone of the
				funds appropriated under this section may be expended for any high intensity
				drug trafficking area, or for a partnership or region of a high intensity drug
				trafficking area, if the Executive Board for such area, region, or partnership,
				does not apportion an equal number of votes between representatives of
				participating Federal agencies and representatives of participating State and
				local agencies. Where it is impractical for an equal number of representatives
				of Federal agencies and State and local agencies to attend a meeting of an
				Executive Board in person, the Executive Board may use a system of proxy votes
				or weighted votes to achieve the voting balance required by this
				paragraph.
							(4)No agency
				relationshipThe eligibility
				requirements of this section are intended to ensure the responsible use of
				Federal funds. Nothing in this section is intended to create an agency
				relationship between individual high intensity drug trafficking areas and the
				Federal Government.
							(f)Use of
				FundsThe Director shall
				ensure that no Federal funds appropriated for the Program are expended for the
				establishment or expansion of drug treatment programs, and shall ensure that
				not more than 5 percent of the Federal funds appropriated for the Program are
				expended for the establishment of drug prevention programs.
						(g)Counterterrorism
				Activities
							(1)Assistance
				authorizedThe Director may
				authorize use of resources available for the Program to assist Federal, State,
				and local law enforcement agencies in investigations and activities related to
				terrorism and prevention of terrorism, especially but not exclusively with
				respect to such investigations and activities that are also related to drug
				trafficking.
							(2)LimitationThe Director shall ensure—
								(A)that assistance provided under paragraph
				(1) remains incidental to the purpose of the Program to reduce drug
				availability and carry out drug-related law enforcement activities; and
								(B)that significant resources of the Program
				are not redirected to activities exclusively related to terrorism, except on a
				temporary basis under extraordinary circumstances, as determined by the
				Director.
								(h)Role of Drug
				Enforcement AdministrationThe Director, in consultation with the
				Attorney General, shall ensure that a representative of the Drug Enforcement
				Administration is included in the Intelligence Support Center for each high
				intensity drug trafficking area.
						(i)Annual HIDTA
				Program Budget SubmissionsAs
				part of the documentation that supports the President’s annual budget request
				for the Office, the Director shall submit to Congress a budget justification
				that includes—
							(1)the amount requested for each high
				intensity drug trafficking area, with supporting narrative descriptions and
				rationale for each request; and
							(2)a detailed justification for each funding
				request that explains—
								(A)the reasons for the requested funding
				level; how such funding level was determined based on a current assessment of
				the drug trafficking threat in each high intensity drug trafficking
				area;
								(B)how such funding will ensure that the goals
				and objectives of each such area will be achieved; and
								(C)how such funding supports the National Drug
				Control Strategy.
								(j)Emerging Threat
				Response Fund
							(1)In
				generalSubject to the
				availability of appropriations, the Director may expend up to 10 percent of the
				amounts appropriated under this section on a discretionary basis, to respond to
				any emerging drug trafficking threat in an existing high intensity drug
				trafficking area, or to establish a new high intensity drug trafficking area or
				expand an existing high intensity drug trafficking area, in accordance with the
				criteria established under paragraph (2).
							(2)Consideration of
				impactIn allocating funds
				under this subsection, the Director shall consider—
								(A)the impact of activities funded on reducing
				overall drug traffic in the United States, or minimizing the probability that
				an emerging drug trafficking threat will spread to other areas of the United
				States; and
								(B)such other criteria as the Director
				considers appropriate.
								(k)Evaluation
							(1)Initial
				reportNot later than 90 days
				after the date of the enactment of this section, the Director shall, after
				consulting with the Executive Boards of each designated high intensity drug
				trafficking area, submit a report to Congress that describes, for each
				designated high intensity drug trafficking area—
								(A)the specific purposes for the high
				intensity drug trafficking area;
								(B)the specific long-term and short-term goals
				and objectives for the high intensity drug trafficking area;
								(C)the measurements that will be used to
				evaluate the performance of the high intensity drug trafficking area in
				achieving the long-term and short-term goals; and
								(D)the reporting requirements needed to
				evaluate the performance of the high intensity drug trafficking area in
				achieving the long-term and short-term goals.
								(2)Evaluation of
				hidta program as part of national drug control strategyFor each designated high intensity drug
				trafficking area, the Director shall submit, as part of the annual National
				Drug Control Strategy report, a report that—
								(A)describes—
									(i)the specific purposes for the high
				intensity drug trafficking area; and
									(ii)the specific long-term and short-term goals
				and objectives for the high intensity drug trafficking area; and
									(B)includes an evaluation of the performance
				of the high intensity drug trafficking area in accomplishing the specific
				long-term and short-term goals and objectives identified under paragraph
				(1)(B).
								(l)Assessment of
				Drug Enforcement Task Forces in High Intensity Drug Trafficking
				AreasNot later than 180 days
				after the date of enactment of this subsection, and as part of each subsequent
				annual National Drug Control Strategy report, the Director shall submit to
				Congress a report—
							(1)assessing the number and operation of all
				federally funded drug enforcement task forces within each high intensity drug
				trafficking area; and
							(2)describing—
								(A)each Federal, State, and local drug
				enforcement task force operating in the high intensity drug trafficking
				area;
								(B)how such task forces coordinate with each
				other, with any high intensity drug trafficking area task force, and with
				investigations receiving funds from the Organized Crime and Drug Enforcement
				Task Force;
								(C)what steps, if any, each such task force
				takes to share information regarding drug trafficking and drug production with
				other federally funded drug enforcement task forces in the high intensity drug
				trafficking area;
								(D)the role of the high intensity drug
				trafficking area in coordinating the sharing of such information among task
				forces;
								(E)the nature and extent of cooperation by
				each Federal, State, and local participant in ensuring that such information is
				shared among law enforcement agencies and with the high intensity drug
				trafficking area;
								(F)the nature and extent to which information
				sharing and enforcement activities are coordinated with joint terrorism task
				forces in the high intensity drug trafficking area; and
								(G)any recommendations for measures needed to
				ensure that task force resources are utilized efficiently and effectively to
				reduce the availability of illegal drugs in the high intensity drug trafficking
				areas.
								(m)Assessment of
				Intelligence Sharing in High Intensity Drug Trafficking Areas
				programNot later than 180
				days after the date of the enactment of this section, and as part of each
				subsequent annual National Drug Control Strategy report, the Director, in
				consultation with the Director of National Intelligence, shall submit to
				Congress a report—
							(1)evaluating existing and planned
				intelligence systems supported by each high intensity drug trafficking area, or
				utilized by task forces receiving any funding under the Program, including the
				extent to which such systems ensure access and availability of intelligence to
				Federal, State, and local law enforcement agencies within the high intensity
				drug trafficking area and outside of it;
							(2)the extent to which Federal, State, and
				local law enforcement agencies participating in each high intensity drug
				trafficking area are sharing intelligence information to assess current drug
				trafficking threats and design appropriate enforcement strategies; and
							(3)the measures needed to improve effective
				sharing of information and intelligence regarding drug trafficking and drug
				production among Federal, State, and local law enforcement participating in a
				high intensity drug trafficking area, and between such agencies and similar
				agencies outside the high intensity drug trafficking area.
							(n)Coordination of
				Intelligence Sharing With Organized Crime Drug Enforcement Task Force
				ProgramThe Director, in
				consultation with the Attorney General, shall ensure that any drug enforcement
				intelligence obtained by the Intelligence Support Center for each high
				intensity drug trafficking area is shared, on a timely basis, with the drug
				intelligence fusion center operated by the Organized Crime Drug Enforcement
				Task Force of the Department of Justice.
						(o)Use of Funds to
				Combat Methamphetamine Trafficking
							(1)In
				general
								(A)RequirementThe Director shall ensure that, of the
				amounts appropriated for a fiscal year for the Program, at least $15,000,000 is
				allocated to combat the trafficking of methamphetamine in areas designated by
				the Director as high intensity drug trafficking areas.
								(B)ActivitiesIn meeting the requirement in subparagraph
				(A), the Director shall transfer funds to appropriate Federal, State, and local
				governmental agencies for employing additional Federal law enforcement
				personnel, or facilitating the employment of additional State and local law
				enforcement personnel, including agents, investigators, prosecutors, laboratory
				technicians, chemists, investigative assistants, and drug prevention
				specialists.
								(2)Apportionment of
				funds
								(A)Factors in
				apportionmentThe Director
				shall apportion amounts allocated under paragraph (1) among areas designated by
				the Director as high intensity drug trafficking areas based on the following
				factors:
									(i)The number of methamphetamine manufacturing
				facilities discovered by Federal, State, or local law enforcement officials in
				the area during the previous fiscal year.
									(ii)The number of methamphetamine prosecutions
				in Federal, State, or local courts in the area during the previous fiscal
				year.
									(iii)The number of methamphetamine arrests by
				Federal, State, or local law enforcement officials in the area during the
				previous fiscal year.
									(iv)The amounts of methamphetamine or listed
				chemicals (as that term is defined in section 102(33) of the
				Controlled Substances Act (21 U.S.C.
				802(33)) seized by Federal, State, or local law enforcement officials in the
				area during the previous fiscal year.
									(v)Intelligence and predictive data from the
				Drug Enforcement Administration showing patterns and trends in abuse,
				trafficking, and transportation in methamphetamine and listed chemicals (as
				that term is so defined).
									(B)CertificationBefore the Director apportions any funds
				under this paragraph to a high intensity drug trafficking area, the Director
				shall certify that the law enforcement entities responsible for clandestine
				methamphetamine laboratory seizures in that area are providing laboratory
				seizure data to the national clandestine laboratory database at the El Paso
				Intelligence Center.
								(p)Authorization of
				AppropriationsThere is
				authorized to be appropriated to the Office of National Drug Control Policy to
				carry out this section—
							(1)$280,000,000 for fiscal year 2007;
							(2)$290,000,000 for each of fiscal years 2008
				and 2009; and
							(3)$300,000,000 for each of fiscal years 2010
				and
				2011.
							.
			302.Funding for certain
			 High Intensity Drug Trafficking Areas
				(a)Short
			 TitleThis section may be
			 cited as the Dawson Family Community Protection Act.
				(b)FindingsCongress finds the following:
					(1)In the early morning hours of October 16,
			 2002, the home of Carnell and Angela Dawson was firebombed in apparent
			 retaliation for Mrs. Dawson’s notification to police about persistent drug
			 distribution activity in their East Baltimore City neighborhood.
					(2)The arson claimed the lives of Mr. and Mrs.
			 Dawson and their 5 young children, aged 9 to 14.
					(3)The horrific murder of the Dawson family is
			 a stark example of domestic narco-terrorism.
					(4)In all phases of counternarcotics law
			 enforcement—from prevention to investigation to prosecution to reentry—the
			 voluntary cooperation of ordinary citizens is a critical component.
					(5)Voluntary cooperation is difficult for law
			 enforcement officials to obtain when citizens feel that cooperation carries the
			 risk of violent retaliation by illegal drug trafficking organizations and their
			 affiliates.
					(6)Public confidence that law enforcement is
			 doing all it can to make communities safe is a prerequisite for voluntary
			 cooperation among people who may be subject to intimidation or reprisal (or
			 both).
					(7)Witness protection programs are
			 insufficient on their own to provide security because many individuals and
			 families who strive every day to make distressed neighborhoods livable for
			 their children, other relatives, and neighbors will resist or refuse offers of
			 relocation by local, State, and Federal prosecutorial agencies and because,
			 moreover, the continued presence of strong individuals and families is critical
			 to preserving and strengthening the social fabric in such communities.
					(8)Where (as in certain sections of Baltimore
			 City) interstate trafficking of illegal drugs has severe ancillary local
			 consequences within areas designated as high intensity drug trafficking areas,
			 it is important that supplementary High Intensity Drug Trafficking Areas
			 Program funds be committed to support initiatives aimed at making the affected
			 communities safe for the residents of those communities and encouraging their
			 cooperation with local, State, and Federal law enforcement efforts to combat
			 illegal drug trafficking.
					(c)Funding for
			 Certain High Intensity Drug Trafficking AreasSection 707, as amended by section 301, is
			 amended by adding at the end the following:
					
						(q)Specific
				Purposes
							(1)In
				generalThe Director shall
				ensure that, of the amounts appropriated for a fiscal year for the Program, at
				least $7,000,000 is used in high intensity drug trafficking areas with severe
				neighborhood safety and illegal drug distribution problems.
							(2)Required
				usesThe funds used under
				paragraph (1) shall be used—
								(A)to ensure the safety of neighborhoods and
				the protection of communities, including the prevention of the intimidation of
				potential witnesses of illegal drug distribution and related activities;
				and
								(B)to combat illegal drug trafficking through
				such methods as the Director considers appropriate, such as establishing or
				operating (or both) a toll-free telephone hotline for use by the public to
				provide information about illegal drug-related
				activities.
								.
				303.AssessmentThe Director shall assess the ability of the
			 HIDTA Program to respond to the so-called balloon effect,
			 whereby urban drug traffickers facing intensive law enforcement efforts expand
			 and spread their trafficking and distribution into rural, suburban, and smaller
			 urban areas by conducting a demonstration project examining the ability of the
			 New York/New Jersey HIDTA, with its new single colocated Organized Crime and
			 Drug Enforcement Task Force/High Intensity Drug Trafficking Area Strike Force
			 and HIDTA Regional Intelligence Center, to address the movement of drug
			 traffickers into the more rural, suburban, and smaller areas encompassed by the
			 counties of Albany, Onondaga, Monroe, and Erie in New York State and by
			 annexing these counties into the existing New York/New Jersey HIDTA.
			IVTechnology
			401.Counterdrug
			 Technology Assessment Center
				(a)Chief
			 ScientistSection 708(b) is
			 amended to read as follows:
					
						(b)Chief
				ScientistThere shall be at
				the head of the Center the Chief Scientist, who shall be appointed by the
				Director from among individuals qualified and distinguished in the area of
				science, medicine, engineering, or
				technology.
						.
				(b)Responsibilities
					(1)Research and
			 developmentSection 708 is
			 amended by—
						(A)redesignating subsection (d) as subsection
			 (e); and
						(B)striking subsection (c) and inserting the
			 following:
							
								(c)Research and
				Development ResponsibilitiesThe Chief Scientist shall be responsible to
				the Director for—
									(1)identifying and defining the short-,
				medium-, and long-term scientific and technological needs of Federal, State,
				and local drug supply reduction agencies, including—
										(A)advanced surveillance, tracking, and radar
				imaging;
										(B)electronic support measures;
										(C)communications;
										(D)data fusion, advanced computer systems, and
				artificial intelligence; and
										(E)chemical, biological, radiological
				(including neutron and electron), and other means of detection;
										(2)identifying demand reduction basic and
				applied research needs and initiatives, in consultation with affected National
				Drug Control Program agencies, including—
										(A)improving treatment through neuroscientific
				advances;
										(B)improving the transfer of biomedical
				research to the clinical setting; and
										(C)in consultation with the National Institute
				of Drug Abuse, and through interagency agreements or grants, examining
				addiction and rehabilitation research and the application of technology to
				expanding the effectiveness and availability of drug treatment;
										(3)making a priority ranking of such needs
				identified in paragraphs (1) and (2) according to fiscal and technological
				feasibility, as part of a National Counterdrug Research and Development
				Program;
									(4)overseeing and coordinating counterdrug
				technology initiatives with related activities of other Federal civilian and
				military departments;
									(5)providing support to the development and
				implementation of the national drug control performance measurement system
				established under subsection (c) of section 706; and
									(6)transferring funds made available to a
				National Drug Control Program Agency for counterdrug technology research and
				development to another account within such agency or to another National Drug
				Control Program Agency for counterdrug technology research and development,
				pursuant to the authority of the Director under section 704.
									(d)Limitation on
				AuthorityThe authority
				granted to the Director under this section shall not extend to the awarding of
				contracts, management of individual projects, or other operational
				activities.
								.
						(2)Assistance and
			 supportSubsection (e) of
			 section 708, as redesignated by this section, is amended to read as
			 follows:
						
							(e)Assistance and
				Support to the Office of National Drug Control PolicyThe Secretary of Defense, the Secretary of
				Homeland Security, and the Secretary of Health and Human Services shall, to the
				maximum extent practicable, render assistance and support to the Office and to
				the Director in the conduct of counterdrug technology
				assessment.
							.
					(3)Technology
			 transfer programSection 708
			 is amended by adding at the end the following:
						
							(f)Technology
				Transfer Program
								(1)ProgramThe Chief Scientist, with the advice and
				counsel of experts from State and local law enforcement agencies, shall be
				responsible to the Director for coordination and implementation of a
				counterdrug technology transfer program.
								(2)PurposeThe purpose of the Technology Transfer
				Program shall be for the Counterdrug Technology Assessment Center to transfer
				technology and associated training directly to State and local law enforcement
				agencies.
								(3)Priority of
				receiptsTransfers shall be
				made in priority order based on—
									(A)the need of potential recipients for such
				technology;
									(B)the effectiveness of the technology to
				enhance current counterdrug activities of potential recipients; and
									(C)the ability and willingness of potential
				recipients to evaluate transferred technology.
									(4)Agreement
				authorityThe Director may
				enter into an agreement with the Secretary of Homeland Security to transfer
				technology with both counterdrug and homeland security applications to State
				and local law enforcement agencies on a reimbursable basis.
								(5)ReportOn or before July 1 of each year, the
				Director shall submit a report to the appropriate congressional committees
				which addresses the following:
									(A)The number of requests received during the
				previous 12 months.
									(B)The number of requests fulfilled during the
				previous 12 months.
									(C)A summary of the criteria used in making
				the determination on what requests were funded and what requests were not
				funded.
									(D)A general assessment of the future needs of
				the program, based on expected changes in threats, expected technologies, and
				likely need from potential recipients.
									(E)An assessment of the effectiveness of the
				technologies transferred, based in part on the evaluations provided by the
				recipients, with a recommendation whether the technology should continue to be
				offered through the
				program.
									.
					VREAUTHORIZATION AND IMPROVEMENT OF THE
			 NATIONAL ANTI-DRUG MEDIA CAMPAIGN
			501.Short
			 titleThis title may be cited
			 as the National Youth Anti-Drug Media
			 Campaign Reauthorization Act of 2006.
			502.Purposes of the
			 National Youth Anti-Drug Media CampaignThe Drug-Free Media Campaign Act of 1998 (21
			 U.S.C. 1801 et seq.) is amended—
				(1)in section 101, by striking
			 Drug-Free Media Campaign Act of 1998 and inserting
			 National Youth Anti-Drug Media Campaign Act; and
				(2)in section 102—
					(A)in subsection (a), by striking “national
			 media campaign” and all that follows through the period and inserting the
			 following: “national youth anti-drug media campaign (referred to in this
			 subtitle as the ‘national media campaign’) in accordance with this subtitle for
			 the purposes of—
						
							(1)preventing drug abuse among young people in
				the United States;
							(2)increasing awareness of adults of the
				impact of drug abuse on young people; and
							(3)encouraging parents and other interested
				adults to discuss with young people the dangers of illegal drug
				use.
							;
				and
					(B)in subsection (b), by striking
			 105 and inserting 104.
					503.Roles and
			 responsibilities of the Director, the Partnership for a Drug-Free America, and
			 a media buying contractorThe
			 Drug-Free Media Campaign Act of 1998 (21 U.S.C. 1801 et seq.) is
			 amended—
				(1)by adding at the end the following:
					
						(c)Division of
				Responsibilities and Functions Under the Program
							(1)In
				generalThe Director, in
				consultation with the Partnership for a Drug-Free America, shall determine the
				overall purposes and strategy of the national media campaign.
							(2)Responsibilities
								(A)DirectorThe Director shall be responsible for
				implementing a focused national media campaign to meet the purposes set forth
				in section 102(a), and shall approve—
									(i)the strategy of the national media
				campaign;
									(ii)all advertising and promotional material
				used in the national media campaign; and
									(iii)the plan for the purchase of advertising
				time and space for the national media campaign.
									(B)The partnership
				for a drug-free americaThe
				Director shall request that the Partnership for a Drug-Free America—
									(i)develop and recommend strategies to achieve
				the goals of the national media campaign, including addressing national and
				local drug threats in specific regions or States, such as methamphetamine and
				ecstasy;
									(ii)create all advertising to be used in the
				national media campaign, except advertisements that are—
										(I)provided by other nonprofit entities
				pursuant to section 103(c);
										(II)intended to reach a minority, ethnic, or
				other special audience that cannot be obtained at no cost (not including
				production costs and talent reuse payments), provided that any such advertising
				material is reviewed by the Partnership for a Drug-Free America; or
										(III)any other advertisements that the
				Partnership for a Drug-Free America determines it is unable to provide.
										(C)Media buying
				contractorThe Director shall
				enter into a contract with a media buying contractor to plan and purchase
				advertising time and space for the national media campaign. The media buying
				contractor shall not provide any service or material, or conduct any function
				or activity which can be provided by the Partnership for a Drug-Free America,
				as defined in section 403(2)(B)
								;
				and
				(2)in section 103—
					(A)in subparagraph (A), by inserting ,
			 including the strategic planning for, and accounting of, such purchases
			 after space;
					(B)in subparagraph (C), by striking
			 out-of-pocket; and
					(C)in subparagraph (F), by striking the
			 Office of National Drug Control Policy and inserting either the
			 Office of National Drug Control Policy or the designee of the
			 Office.
					504.Responsible use of
			 Federal funds for the National Youth Anti-Drug Media CampaignThe Drug-Free Media Campaign Act of 1998 (21
			 U.S.C. 1801 et seq.) is amended—
				(1)in section 103, by striking paragraph (2)
			 and inserting the following:
					
						(2)Advertising
							(A)In
				generalExcept as provided in
				subparagraph (B), in carrying out this subtitle, the Director shall ensure that
				sufficient funds are allocated to meet the stated goals of the national media
				campaign.
							(B)ExceptionNo funds shall be used for the creative
				development of advertisements (not including out-of-pocket production costs and
				talent reuse payments) except when—
								(i)the advertisements are intended to reach a
				minority, ethnic, or other special audience that cannot be obtained at no cost
				(not including production costs and talent reuse payments); or
								(ii)the Partnership for a Drug-Free America,
				determines that it is unable to provide such
				advertisements.
								;
				(2)in subsection (b), by striking
			 105 and inserting 104;
				(3)by striking subsection (c) and inserting
			 the following:
					
						(c)Matching
				Requirement
							(1)No cost
				match
								(A)In
				generalExcept as provided in
				subparagraph (B), amounts made available for the national media campaign under
				section 106 shall be used to require a no cost match of equivalent value of
				advertising broadcast time, print space, or in-kind contributions to the
				national media campaign.
								(B)ExceptionThe Director shall ensure that all no cost
				matches of advertising material, time, space, or in-kind contributions provided
				pursuant to subparagraph (A) directly relate to substance abuse prevention and
				specifically promote 1 or more of the specific purposes set forth in section
				102(a). This may include antismoking messages that are produced by nonprofit
				organizations and are targeted toward minors.
								(2)Sponsorship
				identificationAny
				advertising material donated to the national media campaign at no cost shall
				not be subject to the sponsorship identification provisions in section 317 of
				the Communications Act of 1934 (47
				U.S.C.
				317).
							;
				(4)by adding at the end the following:
					
						(d)Responsible Use
				of Federal Funds
							(1)In
				generalThe Director shall
				ensure that—
								(A)for each fiscal year, not less than 77
				percent of the amounts appropriated under this subtitle shall be used for the
				activities allowed under section 103(a)(1)(A);
								(B)no Federal funds provided under this
				subtitle are used to pay any entity for any activity or service that
				duplicates, in whole or in part, any material, function, activity, or service
				provided by the Partnership for a Drug-Free America, as defined in section
				403(2)(B); and
								(C)no more than $5,000,000 is used in each
				fiscal year to develop advertising material pursuant to subsection
				(a)(2)(B)(ii).
								.
				505.Authorization for
			 National Youth Anti-Drug Media CampaignThe Drug-Free Media Campaign Act of 1998 (21
			 U.S.C. 1801 et seq.) is amended by striking sections 104 and 105 and inserting
			 the following:
				
					104.Authorization
				of appropriationsThere is
				authorized to be appropriated to the Office of National Drug Control Policy to
				carry out this subtitle, $195,000,000 for each of the fiscal years 2006 through
				2010.
					.
			VIAUTHORIZATIONS AND EXTENSION OF TERMINATION
			 DATE
			601.Authorization of
			 appropriationsSection 714 is
			 amended—
				(1)by striking title, and
			 inserting title except activities otherwise specified,;
			 and
				(2)by striking 1999 through
			 2003 and inserting 2006 through 2010.
				602.Extension of
			 termination dateSection
			 715(a) is amended by striking September 30, 2003, this title and the
			 amendments made by this title and inserting September 30, 2008,
			 this title and the amendments made to this title.
			VIIAnti-Doping Agency
			701.Designation of
			 United States Anti-Doping Agency
				(a)DefinitionsIn this title:
					(1)United States
			 Olympic CommitteeThe term
			 United States Olympic Committee means the organization established
			 by the Ted Stevens Olympic and Amateur Sports Act (36 U.S.C.
			 220501 et seq.).
					(2)Amateur athletic
			 competitionThe term
			 amateur athletic competition means a contest, game, meet, match,
			 tournament, regatta, or other event in which amateur athletes compete (36
			 U.S.C. 220501(b)(2)).
					(3)Amateur
			 athleteThe term
			 amateur athlete means an athlete who meets the eligibility
			 standards established by the national governing body or paralympic sports
			 organization for the sport in which the athlete competes (36 U.S.C.
			 22501(b)(1)).
					(b)In
			 generalThe United States
			 Anti-Doping Agency shall—
					(1)serve as the independent anti-doping
			 organization for the amateur athletic competitions recognized by the United
			 States Olympic Committee;
					(2)ensure that athletes participating in
			 amateur athletic activities recognized by the United States Olympic Committee
			 are prevented from using performance-enhancing drugs;
					(3)implement anti-doping education, research,
			 testing, and adjudication programs to prevent United States Amateur Athletes
			 participating in any activity recognized by the United States Olympic Committee
			 from using performance-enhancing drugs; and
					(4)serve as the United States representative
			 responsible for coordination with other anti-doping organizations coordinating
			 amateur athletic competitions recognized by the United States Olympic Committee
			 to ensure the integrity of athletic competition, the health of the athletes and
			 the prevention of use of performance-enhancing drugs by United States amateur
			 athletes.
					702.Records, audit, and
			 report
				(a)RecordsThe United States Anti-Doping Agency shall
			 keep correct and complete records of account.
				(b)ReportThe United States Anti-Doping Agency shall
			 submit an annual report to Congress which shall include—
					(1)an audit conducted and submitted in
			 accordance with section 10101 of title 36, United States Code; and
					(2)a description of the activities of the
			 agency.
					703.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the United States Anti-Doping Agency—
				(1)for fiscal year 2007, $9,700,000;
				(2)for fiscal year 2008, $10,300,000;
				(3)for fiscal year 2009, $10,600,000;
				(4)for fiscal year 2010, $11,000,000;
			 and
				(5)for fiscal year 2011, $11,500,000.
				VIIIDrug-free communities
			801.ReauthorizationSection 1024(a) of the Drug-Free Communities
			 Act of 1997 (21 U.S.C. 1524(a)) is amended—
				(1)in paragraph (9), by striking
			 and after the semicolon;
				(2)in paragraph (10), by striking the period
			 and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(11)$109,000,000 for fiscal year 2008;
						(12)$119,000,000 for fiscal year 2009;
						(13)$129,000,000 for fiscal year 2010;
						(14)$139,000,000 for fiscal year 2011;
				and
						(15)$149,000,000 for fiscal year
				2012.
						.
				802.Suspension of
			 grants
				(a)In
			 generalSection 1032(b) of
			 the Drug-Free Communities Act of 1997 (21 U.S.C. 1532(b)) is amended by adding
			 at the end the following:
					
						(4)Process for
				suspensionA grantee shall
				not be suspended or terminated under paragraph (1)(A)(ii), (2)(A)(iii), or
				(3)(E) unless that grantee is afforded a fair, timely, and independent appeal
				prior to such suspension or
				termination.
						.
				(b)Report to
			 CongressNot later than 60
			 days after the date of enactment of this Act, the Director of the Office of
			 National Drug Control Policy shall submit to Congress a report detailing the
			 appeals process required by section 1032 (b)(4) of the Drug-Free Communities
			 Act of 1997, as added by subsection (a).
				803.Grant award
			 increaseSubsections
			 (b)(1)(A)(iv), (b)(2)(C)(i), and (b)(3)(F) of section 1032 of the Drug-Free
			 Communities Act of 1997 (21 U.S.C. 1532) are amended by striking
			 $100,000 and inserting $125,000.
			804.Prohibition on
			 additional eligibility criteriaSection 1032(a) of the Drug-Free Communities
			 Act of 1997 (21 U.S.C. 1532(a)) is amended by adding at the end the
			 following:
				
					(7)Additional
				criteriaThe Director shall
				not impose any eligibility criteria on new applicants or renewal grantees not
				provided in this
				chapter.
					.
			805.Supplemental grants
			 for coalitionsThe Drug-Free
			 Communities Act of 1997 (21 U.S.C. 1521 et seq.) is amended by inserting after
			 section 1035 the following:
				
					1036.Supplemental
				grants for coalitions with a major local drug crisis
						(a)Authority to
				make grantsAs part of the
				program established under section 1031, the Director may award an initial grant
				under this subsection, and renewal grants under subsection (f), to any
				coalition awarded a grant under section 1032 that meets the criteria specified
				in subsection (d) in order to fund a coalition dealing with a major local drug
				crisis.
						(b)Treatment with
				other grants
							(1)SupplementA grant awarded to a coalition under this
				section is in addition to any grant awarded to the coalition under section
				1032.
							(2)Requirement for
				basic grantA coalition may
				not be awarded a grant under this section for a fiscal year unless the
				coalition was awarded a grant or renewal grant under section 1032(b) for that
				fiscal year.
							(c)ApplicationA coalition seeking a grant under this
				section shall submit to the Administrator an application for the grant in such
				form and manner as the Administrator may require.
						(d)CriteriaA coalition meets the criteria specified in
				this subsection if the coalition—
							(1)has achieved by or through it’s own efforts
				measurable results in the prevention and reduction of substance use among youth
				generally;
							(2)has documented a highly, statistically
				significant increase in a specific drug, from a baseline determined by locally
				collected data, that can be defined as a local drug crisis; and
							(3)submits to the Administrator a detailed
				plan for addressing the specific local drug crisis.
							(e)Use of grant
				fundsA coalition awarded a
				grant under this section shall use the grant amount for implementing
				comprehensive, community-wide strategies that address their local drug crises
				in accordance with the detailed plan submitted to the Administrator under
				subsection (d)(3).
						(f)Renewal
				grantsThe Administrator may
				make a renewal grant to any coalition awarded a grant under subsection (a), or
				a previous renewal grant under this subsection, if the coalition at the time of
				the application for such renewal grant—
							(1)continues to meet the criteria specified in
				subsection (d); and
							(2)has made demonstrable progress in
				addressing the specific local drug crisis.
							(g)Grant
				amounts
							(1)In
				generalSubject to paragraphs
				(2) and (3) the total amount of grants awarded to a coalition under this
				section for a fiscal year may not exceed the amount of non-Federal funds raised
				by the coalition, including in kind contributions, for that fiscal year.
							(2)Initial
				grantsThe amount of the
				initial grant awarded to a coalition under subsection (a) may not exceed
				$50,000.
							(3)Renewal
				grantsThe total amount of
				renewal grants awarded to a coalition under subsection (f) for any fiscal year
				may not exceed $50,000.
							(h)Fiscal year
				limitation on the amount available for grantsThe total amount available for grants under
				this section, including renewal grants under subsection (f), in any fiscal year
				may not exceed the amount equal to 5 percent of the actual amount appropriated
				for that fiscal
				year.
						.
			806.National Community
			 Antidrug Coalition InstituteSection 4 of Public Law 107–82 (21 U.S.C.
			 1521 note), reauthorizing the Drug-Free Communities Support Program, is
			 amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a)In
				generalThe Director of the
				Office of National Drug Control Policy shall, using amounts authorized to be
				appropriated by subsection (d), make a directed grant to Community Anti-Drug
				Coalitions of America to provide for the continuation of the National Community
				Antidrug Coalition
				Institute.
						;
				(2)by striking subsection (b) and
			 redesignating subsections (c) and (d) as (b) and (c), respectively; and
				(3)in subsection (c), as redesignated by
			 paragraph (2), by adding at the end the following:
					
						(4)For each of the fiscal years 2008 through
				2012,
				$2,000,000.
						.
				807.Contracting
			 requirementSection 1031(d) of
			 the Drug-Free Communities Act of 1997 (21 U.S.C. 1531(d)) is amended by adding
			 at the end the following: The Director shall delegate all authority for
			 grant eligibility determinations, review, selection, management, and appeals to
			 another qualified national drug control agency..
			IXNATIONAL GUARD COUNTERDRUG SCHOOLS
			901.National Guard
			 Counterdrug Schools
				(a)Authority To
			 OperateUnder such
			 regulations as the Secretary of Defense may prescribe, the Chief of the
			 National Guard Bureau may establish and operate, or provide financial
			 assistance to the States to establish and operate, not more than five schools
			 (to be known generally as National Guard counterdrug
			 schools).
				(b)PurposeThe purpose of the National Guard
			 counterdrug schools shall be the provision by the National Guard of training in
			 drug interdiction and counterdrug activities and drug demand reduction
			 activities to personnel of the following:
					(1)Federal agencies.
					(2)State and local law enforcement
			 agencies.
					(3)Community-based organizations engaged in
			 such activities.
					(4)Other non-Federal governmental and private
			 entities and organizations engaged in such activities.
					(c)Counterdrug
			 Schools SpecifiedThe
			 National Guard counterdrug schools operated under the authority in subsection
			 (a) are as follows:
					(1)The National Interagency Civil-Military
			 Institute (NICI), San Luis Obispo, California.
					(2)The Multi-Jurisdictional Counterdrug Task
			 Force Training (MCTFT), St. Petersburg, Florida.
					(3)The Midwest Counterdrug Training Center
			 (MCTC), Johnston, Iowa.
					(4)The Regional Counterdrug Training Academy
			 (RCTA), Meridian, Mississippi.
					(5)The Northeast Regional Counterdrug Training
			 Center (NCTC), Fort Indiantown Gap, Pennsylvania.
					(d)Use of National
			 Guard Personnel
					(1)In
			 generalTo the extent
			 provided for in the State drug interdiction and counterdrug activities plan of
			 a State in which a National Guard counterdrug school is located, personnel of
			 the National Guard of that State who are ordered to perform full-time National
			 Guard duty authorized under section 112(b) of that title 32, United States
			 Code, may provide training referred to in subsection (b) at that school.
					(2)DefinitionIn this subsection, the term State
			 drug interdiction and counterdrug activities plan, in the case of a
			 State, means the current plan submitted by the Governor of the State to the
			 Secretary of Defense under section 112 of title 32, United States Code.
					(e)Treatment Under
			 Authority To Provide Counterdrug SupportThe provisions of section 1004 of the
			 National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10
			 U.S.C. 374 note) shall apply to any activities of a National Guard counterdrug
			 school under this section that are for an agency referred to in subsection (a)
			 of such section 1004 and for a purpose set forth in subsection (b) of such
			 section 1004.
				(f)Annual Reports
			 on Activities
					(1)In
			 generalNot later than
			 February 1 each year, the Secretary of Defense shall submit to Congress a
			 report on the activities of the National Guard counterdrug schools during the
			 preceding year.
					(2)ContentsEach report under paragraph (1) shall set
			 forth the following:
						(A)FundingThe amount made available for each National
			 Guard counterdrug school during the fiscal year ending in the year preceding
			 the year in which such report is submitted.
						(B)ActivitiesA description of the activities of each
			 National Guard counterdrug school during the year preceding the year in which
			 such report is submitted.
						(g)Authorization of
			 Appropriations
					(1)In
			 generalThere is hereby
			 authorized to be appropriated for the Department of Defense for the National
			 Guard for each of fiscal years 2006 through 2010, $30,000,000 for purposes of
			 the National Guard counterdrug schools in such fiscal year.
					(2)ConstructionThe amount authorized to be appropriated by
			 paragraph (1) for a fiscal year is in addition to any other amount authorized
			 to be appropriated for the Department of Defense for the National Guard for
			 such fiscal year.
					XMISCELLANEOUS PROVISIONS
			1001.Repeals
				(a)ActSections 709, 710, and 711 are
			 repealed.
				(b)Forfeiture
			 AssetsSection 6073 of the
			 Assets Forfeiture Amendments Act of 1988 (21 U.S.C. 1509) is repealed.
				1002.Controlled Substances Act
			 amendmentsSection
			 303(g)(2)(B)(iii) of the Controlled Substances Act (21 U.S.C.
			 823(g)(2)(B)(iii)) is amended by striking except that the
			 Secretary and inserting the following: unless, not sooner than 1
			 year after the date on which the practitioner submitted the initial
			 notification, the practitioner submits a second notification to the Secretary
			 of the need and intent of the practitioner to treat more than such applicable
			 number of patients. A second notification under this clause shall contain the
			 certifications required by clauses (i) and (ii) of this subparagraph. The
			 Secretary.
			1003.Report on
			 intelligence sharingNot later
			 than 180 days after the date of enactment of this Act, the Director shall
			 submit to Congress a report—
				(1)evaluating existing and planned
			 intelligence systems used by Federal, State, and local law enforcement agencies
			 responsible for drug trafficking and drug production enforcement; and
				(2)addressing—
					(A)the current intelligence systems used by
			 Federal, State, and local law enforcement agencies;
					(B)the compatibility of such systems in
			 ensuring access and availability of intelligence to Federal, State, and local
			 law enforcement;
					(C)the extent to which Federal, State, and
			 local law enforcement are sharing intelligence information to assess current
			 threats and design appropriate enforcement strategies; and
					(D)the measures needed to ensure and to
			 promote effective information sharing among intelligence systems operated by
			 Federal, State, and local law enforcement agencies responsible for drug
			 trafficking and drug production enforcement.
					1004.Requirement for
			 South American heroin strategy
				(a)In
			 GeneralNot later than 90
			 days after the date of enactment of this Act, the Director shall submit to
			 Congress a comprehensive strategy that addresses the increased threat from
			 South American heroin, and in particular Colombian heroin, and the emerging
			 threat from opium poppy grown in Peru and often intended for transit to
			 Columbia for processing into heroin.
				(b)ContentsThe strategy submitted under subsection (a)
			 shall include—
					(1)opium eradication efforts to eliminate the
			 problem at the source to prevent heroin from entering the stream of
			 commerce;
					(2)interdiction and precursor chemical
			 controls;
					(3)demand reduction and treatment;
					(4)alternative development programs, including
			 direct assistance to regional governments to demobilize and provide alternative
			 livelihoods to former members of insurgent or other groups engaged in heroin,
			 cocoa, or other illicit drug production or trafficking;
					(5)efforts to inform and involve local
			 citizens in the programs described in paragraphs (1) through (4), such as
			 through leaflets advertising rewards for information;
					(6)provisions that ensure the maintenance at
			 current levels of efforts to eradicate coca in Colombia; and
					(7)an assessment of the specific level of
			 funding and resources necessary to simultaneously address the threat from South
			 American heroin and the threat from Colombian and Peruvian coca.
					(c)Treatment of
			 Classified or Law Enforcement Sensitive InformationAny content of the strategy submitted under
			 subsection (a) that involves information classified under criteria established
			 by an Executive order, or whose public disclosure, as determined by the
			 Director or the head of any relevant Federal agency, would be detrimental to
			 the law enforcement of national security activities of any Federal, foreign, or
			 international agency, shall be presented to Congress separately from the rest
			 of the strategy.
				1005.Model Acts
				(a)In
			 generalThe Director shall
			 enter into an agreement with a nonprofit corporation that works with States on
			 laws and policies to address alcohol and other drug issues, under which the
			 corporation shall revise the model State drug laws developed by the President's
			 Commission on Model State Drug Laws and draft supplementary model acts to meet
			 changes in States' substance abuse issues.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $1,500,000 to carry out this section.
				
	
		1.Short title, reference, and
			 table of contents
			(a)Short
			 titleThis Act may be cited as the Office of National Drug Control Policy Reauthorization Act
			 of 2006.
			(b)Amendment of Office of
			 National Drug Control Policy Reauthorization Act of 1998Except
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Office of National Drug Control Policy Reauthorization Act of
			 1998 (Public Law 105–277; 21 U.S.C. 1701 et seq.).
			(c)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, reference,
				and table of contents.
					TITLE I—Organization of Office of
				National Drug Control Policy and roles and responsibilities
					Sec. 101. Amendments to
				definitions.
					Sec. 102. Establishment of the
				Office of National Drug Control Policy.
					Sec. 103. Appointment and
				responsibilities of the Director.
					Sec. 104. Amendments to ensure
				coordination with other agencies.
					Sec. 105. Budgetary
				matters.
					TITLE II—The National Drug
				Control Strategy
					Sec. 201. Annual preparation
				and submission of National Drug Control Strategy.
					Sec. 202. Performance
				measurements.
					Sec. 203. Annual report
				requirement.
					TITLE III—High intensity drug
				trafficking areas 
					Sec. 301. High Intensity Drug
				Trafficking Areas Program.
					Sec. 302. Funding for certain
				high intensity drug trafficking areas.
					Sec. 303.
				Assessment.
					TITLE IV—Technology
					Sec. 401. Counterdrug
				Technology Assessment Center.
					TITLE V—Reauthorization and
				improvement of the National Anti-Drug Media Campaign
					Sec. 501. Short
				title.
					Sec. 502. Purposes of the
				National Youth Anti-Drug Media Campaign.
					Sec. 503. Roles and
				responsibilities of the Director, the Partnership for a Drug-Free America, and
				a media buying contractor.
					Sec. 504. Responsible use of
				Federal funds for the National Youth Anti-Drug Media Campaign.
					Sec. 505. Authorization for
				National Youth Anti-Drug Media Campaign.
					TITLE VI—Authorizations and
				extension of termination date
					Sec. 601. Authorization of
				appropriations.
					Sec. 602. Extension of
				termination date.
					TITLE VII—Anti-Doping
				Agency
					Sec. 701. Designation of United
				States Anti-Doping Agency.
					Sec. 702. Records, audit, and
				report.
					Sec. 703. Authorization of
				appropriations.
					TITLE VIII—Drug-free
				communities
					Sec. 801.
				Reauthorization.
					Sec. 802. Suspension of
				grants.
					Sec. 803. Grant award
				increase.
					Sec. 804. Prohibition on
				additional eligibility criteria.
					Sec. 805. Supplemental grants
				for coalitions.
					Sec. 806. National Community
				Anti-Drug Coalition Institute.
					Sec. 807. Contracting
				requirement.
					TITLE IX—National Guard
				counterdrug schools
					Sec. 901. National Guard
				counterdrug schools.
					TITLE X—National Methamphetamine
				Information Clearinghouse Act of 2006
					Sec. 1001. Short title.
					Sec. 1002.
				Definitions.
					Sec. 1003. Establishment of
				clearinghouse and advisory council.
					Sec. 1004. NMIC requirements
				and review.
					Sec. 1005. Authorization of
				appropriations.
					TITLE XI—Miscellaneous
				provisions
					Sec. 1101. Repeals.
					Sec. 1102.
				Controlled Substances Act
				amendments.
					Sec. 1103. Report on
				intelligence sharing.
					Sec. 1104. Requirement for
				South American heroin strategy.
					Sec. 1105. Model
				acts.
					Sec. 1106. Study on iatrogenic
				addiction associated with prescription opioid analgesic drugs.
					Sec. 1107. Requirement for
				strategy to stop Internet advertising of prescription medicines without a
				prescription.
					Sec. 1108. Requirement for
				study on diversion and inappropriate uses of prescription drugs.
				
			IOrganization of Office of
			 National Drug Control Policy and roles and responsibilities
			101.Amendments to
			 definitions
				(a)Demand
			 reductionSection 702(1) is amended—
					(1)in subparagraph (F), by
			 striking and after the semicolon; and
					(2)in subparagraph (G), by
			 striking the period and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(H)international drug abuse
				education, prevention, treatment, research, rehabilitation activities, and
				interventions for drug abuse and
				dependence.
							.
					(b)National Drug Control
			 ProgramSection 702(6) is amended by adding before the period the
			 following: , including any activities involving supply reduction, demand
			 reduction, or State and local affairs.
				(c)OfficeSection
			 702(9) is amended by striking implicates and inserting
			 indicates.
				(d)State and local
			 affairsParagraph (10) of section 702 is amended to read as
			 follows:
					
						(10)State and local
				affairsThe term State and local affairs means
				domestic activities conducted by a National Drug Control Program agency that
				are intended to reduce the availability and use of illegal drugs,
				including—
							(A)coordination and
				enhancement of Federal, State, and local law enforcement drug control
				efforts;
							(B)coordination and
				enhancement of efforts among National Drug Control Program agencies and State
				and local demand reduction and supply reduction agencies;
							(C)coordination and
				enhancement of Federal, State, and local law enforcement initiatives to gather,
				analyze, and disseminate information and intelligence relating to drug control
				among domestic law enforcement agencies; and
							(D)other coordinated and
				joint initiatives among Federal, State, and local agencies to promote
				comprehensive drug control strategies designed to reduce the demand for, and
				the availability of, illegal
				drugs.
							.
				(e)Supply
			 reductionSection 702(11) is amended to read as follows:
					
						(11)Supply
				reductionThe term supply reduction means any
				activity or program conducted by a National Drug Control Program agency that is
				intended to reduce the availability or use of illegal drugs in the United
				States or abroad, including—
							(A)law enforcement outside
				the United States;
							(B)source country programs,
				including economic development programs primarily intended to reduce the
				production or trafficking of illicit drugs;
							(C)activities to control
				international trafficking in, and availability of, illegal drugs,
				including—
								(i)accurate assessment and
				monitoring of international drug production and interdiction programs and
				policies; and
								(ii)coordination and
				promotion of compliance with international treaties relating to the production,
				transportation, or interdiction of illegal drugs;
								(D)activities to conduct and
				promote international law enforcement programs and policies to reduce the
				supply of drugs; and
							(E)activities to facilitate
				and enhance the sharing of domestic and foreign intelligence information among
				National Drug Control Program agencies, relating to the production and
				trafficking of drugs in the United States and in foreign
				countries.
							.
				(f)Definitions of
			 appropriate congressional committees and law enforcementSection
			 702 is amended by adding at the end the following:
					
						(12)Appropriate
				congressional committeesExcept where otherwise provided, the
				term appropriate congressional committees means the Committee on
				the Judiciary, the Committee on Appropriations, and the Caucus on International
				Narcotics Control of the Senate and the Committee on Government Reform, the
				Committee on the Judiciary, and the Committee on Appropriations of the House of
				Representatives.
						(13)Law
				enforcementThe term law enforcement or drug
				law enforcement means all efforts by a Federal, State, or local
				government agency to enforce the drug laws of the United States or any State,
				including investigation, arrest, prosecution, and incarceration or other
				punishments or
				penalities.
						.
				102.Establishment of the
			 Office of National Drug Control Policy
				(a)ResponsibilitiesSection
			 703(a) is amended to read as follows:
					
						(a)Establishment of
				OfficeThere is established in the Executive Office of the
				President an Office of National Drug Control Policy, which shall—
							(1)develop national drug
				control policy;
							(2)coordinate and oversee
				the implementation of the national drug control policy;
							(3)assess and certify the
				adequacy of National Drug Control Programs and the budget for those
				programs;
							(4)evaluate the
				effectiveness of National Drug Control Program agencies’ programs; and
							(5)develop specific goals
				and performance measurements needed to assess the effectiveness of—
								(A)the national drug control
				policy; and
								(B)the programs of the
				National Drug Control Program
				agencies.
								.
				(b)PositionsSection
			 703(b) is amended to read as follows:
					
						(b)Director of National
				Drug Control Policy and Deputy Directors
							(1)DirectorThere
				shall be a Director of National Drug Control Policy who shall head the Office
				(referred to in this Act as the Director).
							(2)Deputy
				directorThere shall be a Deputy Director of National Drug
				Control Policy who shall report directly to the Director (referred to in this
				Act as the Deputy Director).
							(3)Other deputy
				directors
								(A)In
				generalThere shall be a Deputy Director for Demand Reduction, a
				Deputy Director for Supply Reduction, and a Deputy Director for State and Local
				Affairs.
								(B)ReportingThe
				Deputy Director for Demand Reduction, the Deputy Director for Supply Reduction,
				and the Deputy Director for State and Local Affairs shall report directly to
				the Deputy Director of the Office of National Drug Control Policy.
								(C)Deputy director for
				demand reductionThe Deputy Director for Demand Reduction shall
				be responsible for the activities—
									(i)in subparagraphs (A)
				through (H) of section 702(l); and
									(ii)in section 709, the
				National Youth Anti-Drug Media Campaign Act.
									(D)Deputy director for
				supply reductionThe Deputy Director for Supply Reduction shall
				be responsible for the activities in subparagraphs (A) through (C) in section
				702(11).
								(E)Deputy director for
				state and local affairsThe Deputy Director for State and Local
				Affairs shall be responsible for the activities—
									(i)in subparagraphs (A)
				through (D) of section 702(10);
									(ii)in section 707, the High
				Intensity Drug Trafficking Areas Program; and
									(iii)in section 708, the
				Counterdrug Technology Assessment
				Center.
									.
				103.Appointment and
			 responsibilities of the Director
				(a)SuccessionSection
			 704(a) is amended by amending paragraph (3) to read as follows:
					
						(3)Acting
				directorIf the Director dies, resigns, or is otherwise unable to
				perform the functions and duties of the office, the Deputy Director shall
				perform the functions and duties of the Director temporarily in an acting
				capacity pursuant to subchapter III of chapter 33 of title 5, United States
				Code.
						.
				(b)ResponsibilitiesSection
			 704(b) is amended—
					(1)in paragraph (4), by
			 striking Federal departments and agencies engaged in drug
			 enforcement and inserting National Drug Control Program
			 agencies;
					(2)in paragraph (7), by
			 inserting after President the following: and the
			 appropriate congressional committees;
					(3)in paragraph (13), by
			 striking (beginning in 1999);
					(4)by striking paragraph
			 (14) and inserting the following:
						
							(14)shall submit to the
				appropriate congressional committees on an annual basis, not later than 60 days
				after the date of the last day of the applicable period, a summary of—
								(A)each of the evaluations
				received by the Director under paragraph (13); and
								(B)the progress of each
				National Drug Control Program agency toward the drug control program goals of
				the agency using the performance measures for the agency developed under
				section
				706(c);
								;
					(5)in paragraph (15), by
			 striking subparagraph (C) and inserting the following:
						
							(C)supporting the substance
				abuse information clearinghouse administered by the Administrator of the
				Substance Abuse and Mental Health Services Administration and established in
				section 501(d)(16) of the Public Health Service
				Act by—
								(i)encouraging all National
				Drug Control Program agencies to provide all appropriate and relevant
				information; and
								(ii)supporting the
				dissemination of information to all interested
				entities;
								;
				and
					(6)by inserting at the end
			 the following:
						
							(16)shall coordinate with
				the private sector to promote private research and development of medications
				to treat addiction;
							(17)shall seek the support
				and commitment of State and local officials in the formulation and
				implementation of the National Drug Control Strategy;
							(18)shall monitor and
				evaluate the allocation of resources among Federal law enforcement agencies in
				response to significant local and regional drug trafficking and production
				threats; and
							(19)shall submit an annual
				report to Congress detailing how the Office of National Drug Control Policy has
				consulted with and assisted State and local governments with respect to the
				formulation and implementation of the National Drug Control Strategy and other
				relevant
				issues.
							.
					(c)Review and
			 certification of National Drug Control Program budgetSection
			 704(c)(3) is amended—
					(1)in subparagraph (C)(iii),
			 by inserting and the appropriate congressional committees, after
			 House of Representatives; and
					(2)in subparagraph
			 (D)(ii)(II)(bb), by inserting and the appropriate congressional
			 committees, after House of Representatives.
					(d)Powers of
			 DirectorSection 704(d) is amended—
					(1)in paragraph (9)—
						(A)by inserting
			 notwithstanding any other provision of law, after
			 (9); and
						(B)by striking
			 Strategy; and and inserting Strategy and notify the
			 appropriate congressional committees of any fund control notice issued in
			 accordance with section 704(f)(5);; and
						(2)in paragraph (10), by
			 inserting before the period the following: and section 706 of the
			 Department of State Authorization Act for Fiscal Year 2003 (22 U.S.C.
			 229j–1).
					(e)Fund control
			 noticesSection 704(f) is amended by adding at the end the
			 following:
					
						(4)Congressional
				noticeA copy of each fund control notice shall be transmitted to
				the appropriate congressional committees.
						(5)RestrictionsThe
				Director shall not issue a fund control notice to direct that all or part of an
				amount appropriated to the National Drug Control Program agency account be
				obligated, modified, or altered in any manner—
							(A)contrary, in whole or in
				part, to a specific appropriation; or
							(B)contrary, in whole or in
				part, to the expressed intent of
				Congress.
							.
				(f)United States
			 Interdiction Coordinator
					(1)In
			 generalSection 704 is amended by adding at the end the
			 following:
						
							(i)United States
				Interdiction Coordinator
								(1)In
				generalThere shall be a United States Interdiction Coordinator,
				who shall be designated by the Director and who shall be responsible for the
				coordination of interdiction operations among National Drug Control Program
				agencies to prevent and reduce the illegal importation of drugs into the United
				States.
								(2)ResponsibilitiesThe
				United States Interdiction Coordinator shall be responsible to the Director
				for—
									(A)coordinating the
				interdiction activities of the National Drug Control Program agencies to ensure
				consistency with the National Drug Control Strategy;
									(B)developing a National
				Drug Control Interdiction plan to ensure consistency with the National Drug
				Control Strategy;
									(C)assessing the sufficiency
				of assets of the National Drug Control Program agencies committed to illicit
				drug interdiction; and
									(D)advising the Director on
				the efforts of each National Drug Control Program Agency to implement the
				National Drug Control Interdiction
				plan.
									.
					(2)Amendment to homeland
			 security act of 2002Section 878 of the Homeland Security Act of
			 2002 (6 U.S.C. 458) is amended by striking shall— through
			 paragraph (2) and inserting shall ensure the adequacy of resources
			 within the Department for illicit drug interdiction..
					104.Amendments to ensure
			 coordination with other agenciesSection 705 is amended—
				(1)in subsection (a)(1)(A),
			 by striking abuse;
				(2)by amending subsection
			 (a)(3) to read as follows:
					
						(3)Required
				reports
							(A)Secretaries of the
				Interior and AgricultureNot later than July 1 of each year, the
				Secretaries of Agriculture and the Interior shall jointly submit to the
				Director and the appropriate congressional committees an assessment of the
				quantity of illegal drug cultivation and manufacturing in the United States on
				lands owned or under the jurisdiction of the Federal Government for the
				preceding year.
							(B)Secretary of Homeland
				SecurityNot later than July 1 of each year, the Secretary of
				Homeland Security shall submit to the Director and the appropriate
				congressional committees information for the preceding year regarding—
								(i)the number and type of
				seizures of drugs by each component of the Department of Homeland Security
				seizing drugs, as well as statistical information on the geographic areas of
				such seizures; and
								(ii)the number of air and
				maritime patrol hours primarily dedicated to drug supply reduction missions
				undertaken by each component of the Department of Homeland Security.
								(C)Secretary of
				DefenseThe Secretary of Defense shall, by July 1 of each year,
				submit to the Director and the appropriate congressional committees information
				for the preceding year regarding the number of air and maritime patrol hours
				primarily dedicated to drug supply reduction missions undertaken by each
				component of the Department of Defense.
							;
				and
				(3)in subsection (b)(2)(B),
			 by striking Program and inserting
			 Strategy.
				105.Budgetary
			 matters
				(a)Submission of drug
			 control budget requestsSection 704(c)(1) is amended by adding at
			 the end the following:
					
						(C)Content of drug control
				budget requestsA drug control budget request submitted by a
				department, agency, or program under this paragraph shall include all requests
				for funds for any drug control activity undertaken by that department, agency,
				or program, including demand reduction, supply reduction, and State and local
				affairs, including any drug law enforcement activities. If an activity has both
				drug control and nondrug control purposes or applications, the department,
				agency, or program shall estimate by a documented calculation the total funds
				requested for that activity that would be used for drug control, and shall set
				forth in its request the basis and method for making the
				estimate.
						.
				(b)National drug control
			 budget proposal
					(1)National
			 organizationsSection 704(c)(2) is amended by inserting
			 and the head of each major national organization that represents law
			 enforcement officers, agencies, or associations after
			 agency.
					(2)Total
			 budgetSection 704(c)(2)(A) is amended by inserting before the
			 semicolon: and to inform Congress and the public about the total amount
			 proposed to be spent on all supply reduction, demand reduction, State and local
			 affairs, including any drug law enforcement, and other drug control activities
			 by the Federal Government, which shall conform to the content requirements set
			 forth in paragraph (1)(C).
					(c)Review and
			 certification of National Drug Control Program budgetSection
			 704(c)(3) is amended—
					(1)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
					(2)by inserting after
			 subparagraph (B) the following new subparagraph:
						
							(C)Specific
				requestsThe Director shall not confirm the adequacy of any
				budget request that—
								(i)requests funding for
				Federal law enforcement activities that do not adequately compensate for
				transfers of drug enforcement resources and personnel to law enforcement and
				investigation activities;
								(ii)requests funding for law
				enforcement activities on the borders of the United States that do not
				adequately direct resources to drug interdiction and enforcement;
								(iii)requests funding for
				drug treatment activities that do not provide adequate results and
				accountability measures;
								(iv)requests funding for any
				activities of the Safe and Drug-Free Schools Program that do not include a
				clear antidrug message or purpose intended to reduce drug use;
								(v)requests funding for drug
				treatment activities that do not adequately support and enhance Federal drug
				treatment programs and capacity;
								(vi)requests funding for
				fiscal year 2007 for activities of the Department of Education, unless it is
				accompanied by a report setting forth a plan for providing expedited
				consideration of student loan applications for all individuals who submitted an
				application for any Federal grant, loan, or work assistance that was rejected
				or denied pursuant to 484(r)(1) of the Higher Education Act of 1965 (20 U.S.C.
				1091(r)(1)) by reason of a conviction for a drug-related offense not occurring
				during a period of enrollment for which the individual was receiving any
				Federal grant, loan, or work assistance; and
								(vii)requests funding for
				the operations and management of the Department of Homeland Security that does
				not include a specific request for funds for the Office of Counternarcotics
				Enforcement to carry out its responsibilities under section 878 of the Homeland
				Security Act of 2002 (6 U.S.C.
				458).
								;
					(3)in subparagraph (D)(iii),
			 as so redesignated, by inserting and the appropriate congressional
			 committees after House of Representatives; and
					(4)in subparagraph
			 (E)(ii)(II)(bb), as so redesignated, by inserting and the appropriate
			 congressional committees after House of
			 Representatives.
					(d)Powers of
			 DirectorSection 704(d) is amended—
					(1)in paragraph (8)(D), by
			 striking have been authorized by Congress; and inserting
			 authorized by law;;
					(2)in paragraph (9)—
						(A)by inserting
			 notwithstanding any other provision of law, after
			 (9); and
						(B)by striking
			 Strategy; and and inserting Strategy and notify the
			 appropriate congressional committees of any fund control notice
			 issued;;
						(3)in paragraph (10), by
			 striking (22 U.S.C. 2291j). and inserting (22 U.S.C.
			 2291j) and section 706 of the Foreign Relations Authorization Act, Fiscal Year
			 2003 (22 U.S.C. 2291j–1); and; and
					(4)by adding at the end the
			 following new paragraph:
						
							(11)not later than August 1
				of each year, submit to the President a report, and transmit copies of the
				report to the Secretary of State and the appropriate congressional committees,
				that—
								(A)provides the Director's
				assessment of which countries are major drug transit countries or major illicit
				drug producing countries as defined in section 481(e) of the Foreign Assistance
				Act of 1961 (22 U.S.C. 2291(e));
								(B)provides the Director's
				assessment of whether each country identified under subparagraph (A) has
				cooperated fully with the United States or has taken adequate steps on its own
				to achieve full compliance with the goals and objectives established by the
				United Nations Convention Against Illicit Traffic in Narcotic Drugs and
				Psychotropic Substances and otherwise has assisted in reducing the supply of
				illicit drugs to the United States; and
								(C)provides the Director's
				assessment of whether application of procedures set forth in section 490 of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2291j), as provided in section 706 of
				the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1),
				is warranted with respect to countries the Director assesses have not
				cooperated
				fully.
								.
					(e)Fund control
			 noticesSection 704(f) (21 U.S.C. 1703(f)) is amended by adding
			 at the end the following:
					
						(4)Congressional
				noticeA copy of each fund control notice shall be transmitted to
				the appropriate congressional committees.
						(5)RestrictionsThe
				Director shall not issue a fund control notice to direct that all or part of an
				amount appropriated to the National Drug Control Program agency account be
				obligated, modified, or altered in any manner contrary, in whole or in part, to
				a specific appropriation or
				statute.
						.
				IIThe National Drug
			 Control Strategy
			201.Annual preparation and
			 submission of National Drug Control StrategySection 706 is amended to read as
			 follows:
				
					706.Development,
				submission, implementation, and assessment of National Drug Control
				Strategy
						(a)Timing, contents, and
				process for development and submission of National Drug Control
				Strategy
							(1)TimingNot
				later than February 1 of each year, the President shall submit to Congress a
				National Drug Control Strategy, which shall set forth a comprehensive plan for
				the year to reduce drug abuse and the consequences of such drug abuse in the
				United States by limiting the availability of, and reducing the demand for,
				illegal drugs.
							(2)Contents
								(A)In
				generalThe National Drug Control Strategy submitted under
				paragraph (1) shall include—
									(i)comprehensive,
				research-based, long-range, quantifiable goals for reducing drug abuse and the
				consequences of drug abuse in the United States;
									(ii)annual quantifiable and
				measurable objectives and specific targets to accomplish long-term quantifiable
				goals that the Director determines may be achieved during each year beginning
				on the date on which the National Drug Control Strategy is submitted;
									(iii)5-year projections for
				program and budget priorities;
									(iv)a review of
				international, State, local, and private sector drug control activities to
				ensure that the United States pursues coordinated and effective drug control at
				all levels of government;
									(v)an assessment of current
				illicit drug use (including inhalants) and availability, impact of illicit drug
				use, and treatment availability, which assessment shall include—
										(I)estimates of drug
				prevalence and frequency of use as measured by national, State, and local
				surveys of illicit drug use and by other special studies of nondependent and
				dependent illicit drug use;
										(II)illicit drug use in the
				workplace and the productivity lost by such use; and
										(III)illicit drug use by
				arrestees, probationers, and parolees;
										(vi)an assessment of the
				reduction of illicit drug availability, as measured by—
										(I)the quantities of
				cocaine, heroin, marijuana, methamphetamine, ecstasy, and other drugs available
				for consumption in the United States;
										(II)the amount of marijuana,
				cocaine, heroin, methamphetamine, ecstasy, and precursor chemicals and other
				drugs entering the United States;
										(III)the number of illicit
				drug manufacturing laboratories seized and destroyed and the number of hectares
				of marijuana, poppy, and coca cultivated and destroyed domestically and in
				other countries;
										(IV)the number of metric
				tons of marijuana, heroin, cocaine, and methamphetamine seized and other drugs;
				and
										(V)changes in the price and
				purity of heroin, methamphetamine, and cocaine, changes in the price of
				ecstasy, and changes in tetrahydrocannabinol level of marijuana and other
				drugs;
										(vii)an assessment of the
				reduction of the consequences of illicit drug use and availability, which shall
				include—
										(I)the burden illicit drug
				users placed on hospital emergency departments in the United States, such as
				the quantity of illicit drug-related services provided;
										(II)the annual national
				health care cost of illicit drug use; and
										(III)the extent of illicit
				drug-related crime and criminal activity;
										(viii)a determination of the
				status of drug treatment in the United States, by assessing—
										(I)public and private
				treatment utilization; and
										(II)the number of illicit
				drug users the Director estimates meet diagnostic criteria for
				treatment;
										(ix)a review of the research
				agenda of the Counterdrug Technology Assessment Center to reduce the
				availability and abuse of drugs; and
									(x)a summary of the efforts
				made to coordinate with private sector entities to conduct private research and
				development of medications to treat addiction by—
										(I)screening chemicals for
				potential therapeutic value;
										(II)developing promising
				compounds;
										(III)conducting clinical
				trials;
										(IV)seeking Food and Drug
				Administration approval for drugs to treat addiction;
										(V)marketing the drug for
				the treatment of addiction;
										(VI)urging physicians to use
				the drug in the treatment of addiction; and
										(VII)encouraging insurance
				companies to reimburse the cost of the drug for the treatment of
				addiction.
										(B)Classified
				informationAny contents of the National Drug Control Strategy
				that involve information properly classified under criteria established by an
				Executive order shall be presented to Congress separately from the rest of the
				National Drug Control Strategy.
								(3)Process for development
				and submissionIn developing and effectively implementing the
				National Drug Control Strategy, the Director—
								(A)shall consult
				with—
									(i)the heads of the National
				Drug Control Program agencies;
									(ii)Congress;
									(iii)State and local
				officials;
									(iv)private citizens and
				organizations with experience and expertise in demand reduction;
									(v)private citizens and
				organizations with experience and expertise in supply reduction; and
									(vi)appropriate
				representatives of foreign governments;
									(B)in satisfying the
				requirements of subparagraph (A), shall ensure, to the maximum extent possible,
				that State and local officials and relevant private organizations commit to
				support and take steps to achieve the goals and objectives of the National Drug
				Control Strategy;
								(C)with the concurrence of
				the Attorney General, may require the El Paso Intelligence Center to undertake
				specific tasks or projects to support or implement the National Drug Control
				Strategy; and
								(D)with the concurrence of
				the Director of National Intelligence and the Attorney General, may request
				that the National Drug Intelligence Center undertake specific tasks or projects
				to support or implement the National Drug Control Strategy.
								(b)Submission of revised
				strategyThe President may submit to Congress a revised National
				Drug Control Strategy that meets the requirements of this section—
							(1)at any time, upon a
				determination of the President, in consultation with the Director, that the
				National Drug Control Strategy in effect is not sufficiently effective;
				or
							(2)if a new President or
				Director takes
				office.
							.
			202.Performance
			 measurementsSection 706 is
			 amended by adding at the end the following:
				
					(c)Performance measurement
				systemNot later than February 1 of each year, the Director shall
				submit to Congress as part of the National Drug Control Strategy, a description
				of a national drug control performance measurement system, that—
						(1)develops 2-year and
				5-year performance measures and targets for each National Drug Control Strategy
				goal and objective established for reducing drug use, availability, and the
				consequences of drug use;
						(2)describes the sources of
				information and data that will be used for each performance measure
				incorporated into the performance measurement system;
						(3)identifies major programs
				and activities of the National Drug Control Program agencies that support the
				goals and annual objectives of the National Drug Control Strategy;
						(4)evaluates the
				contribution of demand reduction and supply reduction activities as defined in
				section 702 implemented by each National Drug Control Program agency in support
				of the National Drug Control Strategy;
						(5)monitors consistency
				between the drug-related goals and objectives of the National Drug Control
				Program agencies and ensures that each agency’s goals and budgets support and
				are fully consistent with the National Drug Control Strategy; and
						(6)coordinates the
				development and implementation of national drug control data collection and
				reporting systems to support policy formulation and performance measurement,
				including an assessment of—
							(A)the quality of current
				drug use measurement instruments and techniques to measure supply reduction and
				demand reduction activities;
							(B)the adequacy of the
				coverage of existing national drug use measurement instruments and techniques
				to measure the casual drug use population, the addicted drug user population,
				and groups that are at risk for drug use;
							(C)the adequacy of the
				coverage of existing national treatment outcome monitoring systems to measure
				the effectiveness of drug abuse treatment in reducing drug use and criminal
				behavior during and after the completion of substance abuse treatment;
				and
							(D)the actions the Director
				shall take to correct any deficiencies and limitations identified pursuant to
				subparagraphs (A) and (B) of this subsection.
							(d)ModificationsA
				description of any modifications made during the preceding year to the national
				drug performance measurement system described in subsection (c) shall be
				included in each report submitted under subsection
				(b).
					.
			203.Annual report
			 requirement
				(a)In
			 generalOn or before February 1 of each year, the Director shall
			 submit a report to Congress that describes—
					(1)the strategy of the
			 national media campaign and whether specific objectives of the campaign were
			 accomplished;
					(2)steps taken to ensure
			 that the national media campaign operates in an effective and efficient manner
			 consistent with the overall strategy and focus of the campaign;
					(3)plans to purchase
			 advertising time and space;
					(4)policies and practices
			 implemented to ensure that Federal funds are used responsibly to purchase
			 advertising time and space and eliminate the potential for waste, fraud, and
			 abuse;
					(5)all contracts entered
			 into with a corporation, partnership, or individual working on behalf of the
			 national media campaign;
					(6)specific policies and
			 steps implemented to ensure compliance with title IV of this Act;
					(7)steps taken to ensure
			 that the national media campaign will secure, to the maximum extent possible,
			 no cost matches of advertising time and space or in-kind contributions that are
			 directly related to the campaign in accordance with title IV of this Act;
			 and
					(8)a review and evaluation
			 of the effectiveness of the national media campaign strategy for the past
			 year.
					(b)AuditThe
			 Government Accountability Office shall, at a frequency of not less than once
			 per year—
					(1)conduct and supervise an
			 audit and investigation relating to the programs and operations of the—
						(A)Office; or
						(B)certain programs within
			 the Office, including—
							(i)the High Intensity Drug
			 Trafficking Areas Program;
							(ii)the Counterdrug
			 Technology Assessment Center; or
							(iii)the National Youth
			 Anti-drug Media Campaign; and
							(2)provide the Director and
			 the appropriate congressional committees with a report containing an evaluation
			 of and recommendations on the—
						(A)policies and activities
			 of the programs and operations subject to the audit and investigation;
						(B)economy, efficiency, and
			 effectiveness in the administration of the reviewed programs and operations;
			 and
						(C)policy or management
			 changes needed to prevent and detect fraud and abuse in such programs and
			 operations.
						IIIHigh intensity drug
			 trafficking areas 
			301.High Intensity Drug
			 Trafficking Areas ProgramSection 707 is amended to read as
			 follows:
				
					707.High Intensity Drug
				Trafficking Areas Program
						(a)Establishment
							(1)In
				generalThere is established in the Office a program to be known
				as the High Intensity Drug Trafficking Areas Program (in this section referred
				to as the Program).
							(2)PurposeThe
				purpose of the Program is to reduce drug trafficking and drug production in the
				United States by—
								(A)facilitating cooperation
				among Federal, State, and local law enforcement agencies to share information
				and implement coordinated enforcement activities;
								(B)enhancing intelligence
				sharing among Federal, State, and local law enforcement agencies;
								(C)providing reliable
				intelligence to law enforcement agencies needed to design effective enforcement
				strategies and operations; and
								(D)supporting coordinated
				law enforcement strategies which maximize use of available resources to reduce
				the supply of illegal drugs in designated areas and in the United States as a
				whole.
								(b)Designation
							(1)In
				generalThe Director, in consultation with the Attorney General,
				the Secretary of the Treasury, the Secretary of Homeland Security, heads of the
				National Drug Control Program agencies, and the Governor of each applicable
				State, may designate any specified area of the United States as a high
				intensity drug trafficking area.
							(2)ActivitiesAfter
				making a designation under paragraph (1) and in order to provide Federal
				assistance to the area so designated, the Director may—
								(A)obligate such sums as are
				appropriated for the Program;
								(B)direct the temporary
				reassignment of Federal personnel to such area, subject to the approval of the
				head of the department or agency that employs such personnel;
								(C)take any other action
				authorized under section 704 to provide increased Federal assistance to those
				areas; and
								(D)coordinate activities
				under this section (specifically administrative, recordkeeping, and funds
				management activities) with State and local officials.
								(c)Petitions for
				designationThe Director shall establish regulations under which
				a coalition of interested law enforcement agencies from an area may petition
				for designation as a high intensity drug trafficking area. Such regulations
				shall provide for a regular review by the Director of the petition, including a
				recommendation regarding the merit of the petition to the Director by a panel
				of qualified, independent experts.
						(d)Factors for
				considerationIn considering whether to designate an area under
				this section as a high intensity drug trafficking area, the Director shall
				consider, in addition to such other criteria as the Director considers to be
				appropriate, the extent to which—
							(1)the area is a significant
				center of illegal drug production, manufacturing, importation, or
				distribution;
							(2)State and local law
				enforcement agencies have committed resources to respond to the drug
				trafficking problem in the area, thereby indicating a determination to respond
				aggressively to the problem;
							(3)drug-related activities
				in the area are having a significant harmful impact in the area, and in other
				areas of the country; and
							(4)a significant increase in
				allocation of Federal resources is necessary to respond adequately to
				drug-related activities in the area.
							(e)Organization of high
				intensity drug trafficking areas
							(1)Executive Board and
				officersTo be eligible for funds appropriated under this
				section, each high intensity drug trafficking area shall be governed by an
				Executive Board. The Executive Board shall designate a chairman, vice chairman,
				and any other officers to the Executive Board that it determines are
				necessary.
							(2)ResponsibilitiesThe
				Executive Board of a high intensity drug trafficking area shall be responsible
				for—
								(A)providing direction and
				oversight in establishing and achieving the goals of the high intensity drug
				trafficking area;
								(B)managing the funds of the
				high intensity drug trafficking area;
								(C)reviewing and approving
				all funding proposals consistent with the overall objective of the high
				intensity drug trafficking area; and
								(D)reviewing and approving
				all reports to the Director on the activities of the high intensity drug
				trafficking area.
								(3)Board
				representationNone of the funds appropriated under this section
				may be expended for any high intensity drug trafficking area, or for a
				partnership or region of a high intensity drug trafficking area, if the
				Executive Board for such area, region, or partnership, does not apportion an
				equal number of votes between representatives of participating Federal agencies
				and representatives of participating State and local agencies. Where it is
				impractical for an equal number of representatives of Federal agencies and
				State and local agencies to attend a meeting of an Executive Board in person,
				the Executive Board may use a system of proxy votes or weighted votes to
				achieve the voting balance required by this paragraph.
							(4)No agency
				relationshipThe eligibility requirements of this section are
				intended to ensure the responsible use of Federal funds. Nothing in this
				section is intended to create an agency relationship between individual high
				intensity drug trafficking areas and the Federal Government.
							(f)Use of
				fundsThe Director shall ensure that no Federal funds
				appropriated for the Program are expended for the establishment or expansion of
				drug treatment programs, and shall ensure that not more than 5 percent of the
				Federal funds appropriated for the Program are expended for the establishment
				of drug prevention programs.
						(g)Counterterrorism
				activities
							(1)Assistance
				authorizedThe Director may authorize use of resources available
				for the Program to assist Federal, State, and local law enforcement agencies in
				investigations and activities related to terrorism and prevention of terrorism,
				especially but not exclusively with respect to such investigations and
				activities that are also related to drug trafficking.
							(2)LimitationThe
				Director shall ensure—
								(A)that assistance provided
				under paragraph (1) remains incidental to the purpose of the Program to reduce
				drug availability and carry out drug-related law enforcement activities;
				and
								(B)that significant
				resources of the Program are not redirected to activities exclusively related
				to terrorism, except on a temporary basis under extraordinary circumstances, as
				determined by the Director.
								(h)Role of Drug
				Enforcement AdministrationThe Director, in consultation with the
				Attorney General, shall ensure that a representative of the Drug Enforcement
				Administration is included in the Intelligence Support Center for each high
				intensity drug trafficking area.
						(i)Annual HIDTA program
				budget submissionsAs part of the documentation that supports the
				President’s annual budget request for the Office, the Director shall submit to
				Congress a budget justification that includes—
							(1)the amount requested for
				each high intensity drug trafficking area, with supporting narrative
				descriptions and rationale for each request; and
							(2)a detailed justification
				for each funding request that explains—
								(A)the reasons for the
				requested funding level; how such funding level was determined based on a
				current assessment of the drug trafficking threat in each high intensity drug
				trafficking area;
								(B)how such funding will
				ensure that the goals and objectives of each such area will be achieved;
				and
								(C)how such funding supports
				the National Drug Control Strategy.
								(j)Emerging threat
				response fund
							(1)In
				generalSubject to the availability of appropriations, the
				Director may expend up to 10 percent of the amounts appropriated under this
				section on a discretionary basis, to respond to any emerging drug trafficking
				threat in an existing high intensity drug trafficking area, or to establish a
				new high intensity drug trafficking area or expand an existing high intensity
				drug trafficking area, in accordance with the criteria established under
				paragraph (2).
							(2)Consideration of
				impactIn allocating funds under this subsection, the Director
				shall consider—
								(A)the impact of activities
				funded on reducing overall drug traffic in the United States, or minimizing the
				probability that an emerging drug trafficking threat will spread to other areas
				of the United States; and
								(B)such other criteria as
				the Director considers appropriate.
								(k)Evaluation
							(1)Initial
				reportNot later than 90 days after the date of the enactment of
				this section, the Director shall, after consulting with the Executive Boards of
				each designated high intensity drug trafficking area, submit a report to
				Congress that describes, for each designated high intensity drug trafficking
				area—
								(A)the specific purposes for
				the high intensity drug trafficking area;
								(B)the specific long-term
				and short-term goals and objectives for the high intensity drug trafficking
				area;
								(C)the measurements that
				will be used to evaluate the performance of the high intensity drug trafficking
				area in achieving the long-term and short-term goals; and
								(D)the reporting
				requirements needed to evaluate the performance of the high intensity drug
				trafficking area in achieving the long-term and short-term goals.
								(2)Evaluation of HIDTA
				program as part of national drug control strategyFor each
				designated high intensity drug trafficking area, the Director shall submit, as
				part of the annual National Drug Control Strategy report, a report that—
								(A)describes—
									(i)the specific purposes for
				the high intensity drug trafficking area; and
									(ii)the specific long-term
				and short-term goals and objectives for the high intensity drug trafficking
				area; and
									(B)includes an evaluation of
				the performance of the high intensity drug trafficking area in accomplishing
				the specific long-term and short-term goals and objectives identified under
				paragraph (1)(B).
								(l)Assessment of drug
				enforcement task forces in high intensity drug trafficking
				areasNot later than 180 days after the date of enactment of this
				subsection, and as part of each subsequent annual National Drug Control
				Strategy report, the Director shall submit to Congress a report—
							(1)assessing the number and
				operation of all federally funded drug enforcement task forces within each high
				intensity drug trafficking area; and
							(2)describing—
								(A)each Federal, State, and
				local drug enforcement task force operating in the high intensity drug
				trafficking area;
								(B)how such task forces
				coordinate with each other, with any high intensity drug trafficking area task
				force, and with investigations receiving funds from the Organized Crime and
				Drug Enforcement Task Force;
								(C)what steps, if any, each
				such task force takes to share information regarding drug trafficking and drug
				production with other federally funded drug enforcement task forces in the high
				intensity drug trafficking area;
								(D)the role of the high
				intensity drug trafficking area in coordinating the sharing of such information
				among task forces;
								(E)the nature and extent of
				cooperation by each Federal, State, and local participant in ensuring that such
				information is shared among law enforcement agencies and with the high
				intensity drug trafficking area;
								(F)the nature and extent to
				which information sharing and enforcement activities are coordinated with joint
				terrorism task forces in the high intensity drug trafficking area; and
								(G)any recommendations for
				measures needed to ensure that task force resources are utilized efficiently
				and effectively to reduce the availability of illegal drugs in the high
				intensity drug trafficking areas.
								(m)Assessment of
				Intelligence Sharing in High Intensity Drug Trafficking Areas
				programNot later than 180 days after the date of the enactment
				of this section, and as part of each subsequent annual National Drug Control
				Strategy report, the Director, in consultation with the Director of National
				Intelligence, shall submit to Congress a report—
							(1)evaluating existing and
				planned intelligence systems supported by each high intensity drug trafficking
				area, or utilized by task forces receiving any funding under the Program,
				including the extent to which such systems ensure access and availability of
				intelligence to Federal, State, and local law enforcement agencies within the
				high intensity drug trafficking area and outside of it;
							(2)the extent to which
				Federal, State, and local law enforcement agencies participating in each high
				intensity drug trafficking area are sharing intelligence information to assess
				current drug trafficking threats and design appropriate enforcement strategies;
				and
							(3)the measures needed to
				improve effective sharing of information and intelligence regarding drug
				trafficking and drug production among Federal, State, and local law enforcement
				participating in a high intensity drug trafficking area, and between such
				agencies and similar agencies outside the high intensity drug trafficking
				area.
							(n)Coordination of
				intelligence sharing with Organized Crime Drug Enforcement Task Force
				programThe Director, in consultation with the Attorney General,
				shall ensure that any drug enforcement intelligence obtained by the
				Intelligence Support Center for each high intensity drug trafficking area is
				shared, on a timely basis, with the drug intelligence fusion center operated by
				the Organized Crime Drug Enforcement Task Force of the Department of
				Justice.
						(o)Use of funds To combat
				methamphetamine trafficking
							(1)In general
								(A)RequirementThe
				Director shall ensure that, of the amounts appropriated for a fiscal year for
				the Program, at least $15,000,000 is allocated to combat the trafficking of
				methamphetamine in areas designated by the Director as high intensity drug
				trafficking areas.
								(B)ActivitiesIn
				meeting the requirement in subparagraph (A), the Director shall transfer funds
				to appropriate Federal, State, and local governmental agencies for employing
				additional Federal law enforcement personnel, or facilitating the employment of
				additional State and local law enforcement personnel, including agents,
				investigators, prosecutors, laboratory technicians, chemists, investigative
				assistants, and drug prevention specialists.
								(2)Apportionment of
				funds
								(A)Factors in
				apportionmentThe Director shall apportion amounts allocated
				under paragraph (1) among areas designated by the Director as high intensity
				drug trafficking areas based on the following factors:
									(i)The number of
				methamphetamine manufacturing facilities discovered by Federal, State, or local
				law enforcement officials in the area during the previous fiscal year.
									(ii)The number of
				methamphetamine prosecutions in Federal, State, or local courts in the area
				during the previous fiscal year.
									(iii)The number of
				methamphetamine arrests by Federal, State, or local law enforcement officials
				in the area during the previous fiscal year.
									(iv)The amounts of
				methamphetamine or listed chemicals (as that term is defined in section 102(33)
				of the Controlled Substances Act (21
				U.S.C. 802(33)) seized by Federal, State, or local law enforcement officials in
				the area during the previous fiscal year.
									(v)Intelligence and
				predictive data from the Drug Enforcement Administration showing patterns and
				trends in abuse, trafficking, and transportation in methamphetamine and listed
				chemicals (as that term is so defined).
									(B)CertificationBefore
				the Director apportions any funds under this paragraph to a high intensity drug
				trafficking area, the Director shall certify that the law enforcement entities
				responsible for clandestine methamphetamine laboratory seizures in that area
				are providing laboratory seizure data to the national clandestine laboratory
				database at the El Paso Intelligence Center.
								(p)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Office of National Drug Control Policy to carry out this section—
							(1)$280,000,000 for fiscal
				year 2007;
							(2)$290,000,000 for each of
				fiscal years 2008 and 2009; and
							(3)$300,000,000 for each of
				fiscal years 2010 and
				2011.
							.
			302.Funding for certain
			 high intensity drug trafficking areas
				(a)Short
			 TitleThis section may be cited as the Dawson Family
			 Community Protection Act.
				(b)FindingsCongress
			 finds the following:
					(1)In the early morning
			 hours of October 16, 2002, the home of Carnell and Angela Dawson was firebombed
			 in apparent retaliation for Mrs. Dawson’s notification to police about
			 persistent drug distribution activity in their East Baltimore City
			 neighborhood.
					(2)The arson claimed the
			 lives of Mr. and Mrs. Dawson and their 5 young children, aged 9 to 14.
					(3)The horrific murder of
			 the Dawson family is a stark example of domestic narco-terrorism.
					(4)In all phases of
			 counternarcotics law enforcement—from prevention to investigation to
			 prosecution to reentry—the voluntary cooperation of ordinary citizens is a
			 critical component.
					(5)Voluntary cooperation is
			 difficult for law enforcement officials to obtain when citizens feel that
			 cooperation carries the risk of violent retaliation by illegal drug trafficking
			 organizations and their affiliates.
					(6)Public confidence that
			 law enforcement is doing all it can to make communities safe is a prerequisite
			 for voluntary cooperation among people who may be subject to intimidation or
			 reprisal (or both).
					(7)Witness protection
			 programs are insufficient on their own to provide security because many
			 individuals and families who strive every day to make distressed neighborhoods
			 livable for their children, other relatives, and neighbors will resist or
			 refuse offers of relocation by local, State, and Federal prosecutorial agencies
			 and because, moreover, the continued presence of strong individuals and
			 families is critical to preserving and strengthening the social fabric in such
			 communities.
					(8)Where (as in certain
			 sections of Baltimore City) interstate trafficking of illegal drugs has severe
			 ancillary local consequences within areas designated as high intensity drug
			 trafficking areas, it is important that supplementary High Intensity Drug
			 Trafficking Areas Program funds be committed to support initiatives aimed at
			 making the affected communities safe for the residents of those communities and
			 encouraging their cooperation with local, State, and Federal law enforcement
			 efforts to combat illegal drug trafficking.
					(c)Funding for Certain
			 High Intensity Drug Trafficking AreasSection 707, as amended by
			 section 301, is amended by adding at the end the following:
					
						(q)Specific
				Purposes
							(1)In
				generalThe Director shall ensure that, of the amounts
				appropriated for a fiscal year for the Program, at least $7,000,000 is used in
				high intensity drug trafficking areas with severe neighborhood safety and
				illegal drug distribution problems.
							(2)Required
				usesThe funds used under paragraph (1) shall be used—
								(A)to ensure the safety of
				neighborhoods and the protection of communities, including the prevention of
				the intimidation of potential witnesses of illegal drug distribution and
				related activities; and
								(B)to combat illegal drug
				trafficking through such methods as the Director considers appropriate, such as
				establishing or operating (or both) a toll-free telephone hotline for use by
				the public to provide information about illegal drug-related
				activities.
								.
				303.AssessmentThe Director shall assess the ability of the
			 HIDTA Program to respond to the so-called balloon effect,
			 whereby urban drug traffickers facing intensive law enforcement efforts expand
			 and spread their trafficking and distribution into rural, suburban, and smaller
			 urban areas by conducting a demonstration project examining the ability of the
			 New York/New Jersey HIDTA, with its new single colocated Organized Crime and
			 Drug Enforcement Task Force/High Intensity Drug Trafficking Area Strike Force
			 and HIDTA Regional Intelligence Center, to address the movement of drug
			 traffickers into the more rural, suburban, and smaller areas encompassed by the
			 counties of Albany, Onondaga, Monroe, and Erie in New York State and by
			 annexing these counties into the existing New York/New Jersey HIDTA.
			IVTechnology
			401.Counterdrug Technology
			 Assessment Center
				(a)Chief
			 ScientistSection 708(b) is amended to read as follows:
					
						(b)Chief
				ScientistThere shall be at the head of the Center the Chief
				Scientist, who shall be appointed by the Director from among individuals
				qualified and distinguished in the area of science, medicine, engineering, or
				technology.
						.
				(b)Responsibilities
					(1)Research and
			 developmentSection 708 is amended by—
						(A)redesignating subsection
			 (d) as subsection (e); and
						(B)striking subsection (c)
			 and inserting the following:
							
								(c)Research and
				Development ResponsibilitiesThe Chief Scientist shall be
				responsible to the Director for—
									(1)identifying and defining
				the short-, medium-, and long-term scientific and technological needs of
				Federal, State, and local drug supply reduction agencies, including—
										(A)advanced surveillance,
				tracking, and radar imaging;
										(B)electronic support
				measures;
										(C)communications;
										(D)data fusion, advanced
				computer systems, and artificial intelligence; and
										(E)chemical, biological,
				radiological (including neutron and electron), and other means of
				detection;
										(2)identifying demand
				reduction basic and applied research needs and initiatives, in consultation
				with affected National Drug Control Program agencies, including—
										(A)improving treatment
				through neuroscientific advances;
										(B)improving the transfer of
				biomedical research to the clinical setting; and
										(C)in consultation with the
				National Institute of Drug Abuse, and through interagency agreements or grants,
				examining addiction and rehabilitation research and the application of
				technology to expanding the effectiveness and availability of drug
				treatment;
										(3)making a priority ranking
				of such needs identified in paragraphs (1) and (2) according to fiscal and
				technological feasibility, as part of a National Counterdrug Research and
				Development Program;
									(4)overseeing and
				coordinating counterdrug technology initiatives with related activities of
				other Federal civilian and military departments;
									(5)providing support to the
				development and implementation of the national drug control performance
				measurement system established under subsection (c) of section 706; and
									(6)transferring funds made
				available to a National Drug Control Program Agency for counterdrug technology
				research and development to another account within such agency or to another
				National Drug Control Program Agency for counterdrug technology research and
				development, pursuant to the authority of the Director under section
				704.
									(d)Limitation on
				AuthorityThe authority granted to the Director under this
				section shall not extend to the awarding of contracts, management of individual
				projects, or other operational
				activities.
								.
						(2)Assistance and
			 supportSubsection (e) of section 708, as redesignated by this
			 section, is amended to read as follows:
						
							(e)Assistance and Support
				to the Office of National Drug Control PolicyThe Secretary of
				Defense, the Secretary of Homeland Security, and the Secretary of Health and
				Human Services shall, to the maximum extent practicable, render assistance and
				support to the Office and to the Director in the conduct of counterdrug
				technology
				assessment.
							.
					(3)Technology transfer
			 programSection 708 is amended by adding at the end the
			 following:
						
							(f)Technology Transfer
				Program
								(1)ProgramThe
				Chief Scientist, with the advice and counsel of experts from State and local
				law enforcement agencies, shall be responsible to the Director for coordination
				and implementation of a counterdrug technology transfer program.
								(2)PurposeThe
				purpose of the Technology Transfer Program shall be for the Counterdrug
				Technology Assessment Center to transfer technology and associated training
				directly to State and local law enforcement agencies.
								(3)Priority of
				receiptsTransfers shall be made in priority order based
				on—
									(A)the need of potential
				recipients for such technology;
									(B)the effectiveness of the
				technology to enhance current counterdrug activities of potential recipients;
				and
									(C)the ability and
				willingness of potential recipients to evaluate transferred technology.
									(4)Agreement
				authorityThe Director may enter into an agreement with the
				Secretary of Homeland Security to transfer technology with both counterdrug and
				homeland security applications to State and local law enforcement agencies on a
				reimbursable basis.
								(5)ReportOn
				or before July 1 of each year, the Director shall submit a report to the
				appropriate congressional committees which addresses the following:
									(A)The number of requests
				received during the previous 12 months.
									(B)The number of requests
				fulfilled during the previous 12 months.
									(C)A summary of the criteria
				used in making the determination on what requests were funded and what requests
				were not funded.
									(D)A general assessment of
				the future needs of the program, based on expected changes in threats, expected
				technologies, and likely need from potential recipients.
									(E)An assessment of the
				effectiveness of the technologies transferred, based in part on the evaluations
				provided by the recipients, with a recommendation whether the technology should
				continue to be offered through the
				program.
									.
					VReauthorization and
			 improvement of the National Anti-Drug Media Campaign
			501.Short
			 titleThis title may be cited
			 as the National Youth Anti-Drug Media
			 Campaign Reauthorization Act of 2006.
			502.Purposes of the
			 National Youth Anti-Drug Media CampaignThe Drug-Free Media Campaign Act of 1998 (21
			 U.S.C. 1801 et seq.) is amended—
				(1)in section 101, by
			 striking Drug-Free Media Campaign Act of 1998 and inserting
			 National Youth Anti-Drug Media Campaign Act; and
				(2)in section 102—
					(A)in subsection (a), by
			 striking “national media campaign” and all that follows through the period and
			 inserting the following: “national youth anti-drug media campaign (referred to
			 in this subtitle as the ‘national media campaign’) in accordance with this
			 subtitle for the purposes of—
						
							(1)preventing drug abuse
				among young people in the United States;
							(2)increasing awareness of
				adults of the impact of drug abuse on young people; and
							(3)encouraging parents and
				other interested adults to discuss with young people the dangers of illegal
				drug use.
							;
				and
					(B)in subsection (b), by
			 striking 105 and inserting 104.
					503.Roles and
			 responsibilities of the Director, the Partnership for a Drug-Free America, and
			 a media buying contractorThe
			 Drug-Free Media Campaign Act of 1998 (21 U.S.C. 1801 et seq.) is
			 amended—
				(1)by adding at the end the
			 following:
					
						(c)Division of
				Responsibilities and Functions Under the Program
							(1)In
				generalThe Director, in consultation with the Partnership for a
				Drug-Free America, shall determine the overall purposes and strategy of the
				national media campaign.
							(2)Responsibilities
								(A)DirectorThe
				Director shall be responsible for implementing a focused national media
				campaign to meet the purposes set forth in section 102(a), and shall
				approve—
									(i)the strategy of the
				national media campaign;
									(ii)all advertising and
				promotional material used in the national media campaign; and
									(iii)the plan for the
				purchase of advertising time and space for the national media campaign.
									(B)The partnership for a
				drug-free americaThe Director shall request that the Partnership
				for a Drug-Free America—
									(i)develop and recommend
				strategies to achieve the goals of the national media campaign, including
				addressing national and local drug threats in specific regions or States, such
				as methamphetamine and ecstasy;
									(ii)create all advertising
				to be used in the national media campaign, except advertisements that
				are—
										(I)provided by other
				nonprofit entities pursuant to section 103(c);
										(II)intended to reach a
				minority, ethnic, or other special audience that cannot be obtained at no cost
				(not including production costs and talent reuse payments), provided that any
				such advertising material is reviewed by the Partnership for a Drug-Free
				America; or
										(III)any other
				advertisements that the Partnership for a Drug-Free America determines it is
				unable to provide.
										(C)Media buying
				contractorThe Director shall enter into a contract with a media
				buying contractor to plan and purchase advertising time and space for the
				national media campaign. The media buying contractor shall not provide any
				service or material, or conduct any function or activity which can be provided
				by the Partnership for a Drug-Free America, as defined in section
				403(2)(B)
								;
				and
				(2)in section 103—
					(A)in subparagraph (A), by
			 inserting , including the strategic planning for, and accounting of,
			 such purchases after space;
					(B)in subparagraph (C), by
			 striking out-of-pocket; and
					(C)in subparagraph (F), by
			 striking the Office of National Drug Control Policy and
			 inserting either the Office of National Drug Control Policy or the
			 designee of the Office.
					504.Responsible use of
			 Federal funds for the National Youth Anti-Drug Media CampaignThe Drug-Free Media Campaign Act of 1998 (21
			 U.S.C. 1801 et seq.) is amended—
				(1)in section 103, by
			 striking paragraph (2) and inserting the following:
					
						(2)Advertising
							(A)In
				generalExcept as provided in subparagraph (B), in carrying out
				this subtitle, the Director shall ensure that sufficient funds are allocated to
				meet the stated goals of the national media campaign.
							(B)ExceptionNo
				funds shall be used for the creative development of advertisements (not
				including out-of-pocket production costs and talent reuse payments) except
				when—
								(i)the advertisements are
				intended to reach a minority, ethnic, or other special audience that cannot be
				obtained at no cost (not including production costs and talent reuse payments);
				or
								(ii)the Partnership for a
				Drug-Free America, determines that it is unable to provide such
				advertisements.
								;
				(2)in subsection (b), by
			 striking 105 and inserting 104;
				(3)by striking subsection
			 (c) and inserting the following:
					
						(c)Matching
				Requirement
							(1)No cost match
								(A)In
				generalExcept as provided in subparagraph (B), amounts made
				available for the national media campaign under section 106 shall be used to
				require a no cost match of equivalent value of advertising broadcast time,
				print space, or in-kind contributions to the national media campaign.
								(B)ExceptionThe
				Director shall ensure that all no cost matches of advertising material, time,
				space, or in-kind contributions provided pursuant to subparagraph (A) directly
				relate to substance abuse prevention and specifically promote 1 or more of the
				specific purposes set forth in section 102(a). This may include antismoking
				messages that are produced by nonprofit organizations and are targeted toward
				minors.
								(2)Sponsorship
				identificationAny advertising material donated to the national
				media campaign at no cost shall not be subject to the sponsorship
				identification provisions in section 317 of the Communications Act of 1934 (47 U.S.C.
				317).
							;
				(4)by adding at the end the
			 following:
					
						(d)Responsible Use of
				Federal Funds
							(1)In
				generalThe Director shall ensure that—
								(A)for each fiscal year, not
				less than 77 percent of the amounts appropriated under this subtitle shall be
				used for the activities allowed under section 103(a)(1)(A);
								(B)no Federal funds provided
				under this subtitle are used to pay any entity for any activity or service that
				duplicates, in whole or in part, any material, function, activity, or service
				provided by the Partnership for a Drug-Free America, as defined in section
				403(2)(B); and
								(C)no more than $5,000,000
				is used in each fiscal year to develop advertising material pursuant to
				subsection
				(a)(2)(B)(ii).
								.
				505.Authorization for
			 National Youth Anti-Drug Media CampaignThe Drug-Free Media Campaign Act of 1998 (21
			 U.S.C. 1801 et seq.) is amended by striking sections 104 and 105 and inserting
			 the following:
				
					104.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Office of National Drug Control Policy to
				carry out this subtitle, $195,000,000 for each of the fiscal years 2006 through
				2010.
					.
			VIAuthorizations and
			 extension of termination date
			601.Authorization of
			 appropriationsSection 714 is
			 amended—
				(1)by striking
			 title, and inserting title except activities otherwise
			 specified,; and
				(2)by striking 1999
			 through 2003 and inserting 2006 through 2010.
				602.Extension of
			 termination dateSection
			 715(a) is amended by striking September 30, 2003, this title and the
			 amendments made by this title and inserting September 30, 2010,
			 this title and the amendments made to this title.
			VIIAnti-Doping
			 Agency
			701.Designation of United
			 States Anti-Doping Agency
				(a)DefinitionsIn
			 this title:
					(1)United States Olympic
			 CommitteeThe term United States Olympic Committee
			 means the organization established by the Ted Stevens Olympic and
			 Amateur Sports Act (36 U.S.C. 220501 et seq.).
					(2)Amateur athletic
			 competitionThe term amateur athletic competition
			 means a contest, game, meet, match, tournament, regatta, or other event in
			 which amateur athletes compete (36 U.S.C. 220501(b)(2)).
					(3)Amateur
			 athleteThe term amateur athlete means an athlete
			 who meets the eligibility standards established by the national governing body
			 or paralympic sports organization for the sport in which the athlete competes
			 (36 U.S.C. 22501(b)(1)).
					(b)In
			 generalThe United States Anti-Doping Agency shall—
					(1)serve as the independent
			 anti-doping organization for the amateur athletic competitions recognized by
			 the United States Olympic Committee;
					(2)ensure that athletes
			 participating in amateur athletic activities recognized by the United States
			 Olympic Committee are prevented from using performance-enhancing drugs;
					(3)implement anti-doping
			 education, research, testing, and adjudication programs to prevent United
			 States Amateur Athletes participating in any activity recognized by the United
			 States Olympic Committee from using performance-enhancing drugs; and
					(4)serve as the United
			 States representative responsible for coordination with other anti-doping
			 organizations coordinating amateur athletic competitions recognized by the
			 United States Olympic Committee to ensure the integrity of athletic
			 competition, the health of the athletes and the prevention of use of
			 performance-enhancing drugs by United States amateur athletes.
					702.Records, audit, and
			 report
				(a)RecordsThe
			 United States Anti-Doping Agency shall keep correct and complete records of
			 account.
				(b)ReportThe
			 United States Anti-Doping Agency shall submit an annual report to Congress
			 which shall include—
					(1)an audit conducted and
			 submitted in accordance with section 10101 of title 36, United States Code;
			 and
					(2)a description of the
			 activities of the agency.
					703.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the United States Anti-Doping Agency—
				(1)for fiscal year 2007,
			 $9,700,000;
				(2)for fiscal year 2008,
			 $10,300,000;
				(3)for fiscal year 2009,
			 $10,600,000;
				(4)for fiscal year 2010,
			 $11,000,000; and
				(5)for fiscal year 2011,
			 $11,500,000.
				VIIIDrug-free
			 communities
			801.ReauthorizationSection 1024(a) of the Drug-Free Communities
			 Act of 1997 (21 U.S.C. 1524(a)) is amended—
				(1)in paragraph (9), by
			 striking and after the semicolon;
				(2)in paragraph (10), by
			 striking the period and inserting a semicolon; and
				(3)by adding at the end the
			 following:
					
						(11)$109,000,000 for fiscal
				year 2008;
						(12)$119,000,000 for fiscal
				year 2009;
						(13)$129,000,000 for fiscal
				year 2010;
						(14)$139,000,000 for fiscal
				year 2011; and
						(15)$149,000,000 for fiscal
				year
				2012.
						.
				802.Suspension of
			 grants
				(a)In
			 generalSection 1032(b) of the Drug-Free Communities Act of 1997
			 (21 U.S.C. 1532(b)) is amended by adding at the end the following:
					
						(4)Process for
				suspensionA grantee shall not be suspended or terminated under
				paragraph (1)(A)(ii), (2)(A)(iii), or (3)(E) unless that grantee is afforded a
				fair, timely, and independent appeal prior to such suspension or
				termination.
						.
				(b)Report to
			 CongressNot later than 60 days after the date of enactment of
			 this Act, the Director of the Office of National Drug Control Policy shall
			 submit to Congress a report detailing the appeals process required by section
			 1032 (b)(4) of the Drug-Free Communities Act of 1997, as added by subsection
			 (a).
				803.Grant award
			 increaseSubsections
			 (b)(1)(A)(iv), (b)(2)(C)(i), and (b)(3)(F) of section 1032 of the Drug-Free
			 Communities Act of 1997 (21 U.S.C. 1532) are amended by striking
			 $100,000 and inserting $125,000.
			804.Prohibition on
			 additional eligibility criteriaSection 1032(a) of the Drug-Free Communities
			 Act of 1997 (21 U.S.C. 1532(a)) is amended by adding at the end the
			 following:
				
					(7)Additional
				criteriaThe Director shall not impose any eligibility criteria
				on new applicants or renewal grantees not provided in this
				chapter.
					.
			805.Supplemental grants
			 for coalitionsThe Drug-Free
			 Communities Act of 1997 (21 U.S.C. 1521 et seq.) is amended by inserting after
			 section 1035 the following:
				
					1036.Supplemental grants
				for coalitions with a major local drug crisis
						(a)Authority to make
				grantsAs part of the program established under section 1031, the
				Director may award an initial grant under this subsection, and renewal grants
				under subsection (f), to any coalition awarded a grant under section 1032 that
				meets the criteria specified in subsection (d) in order to fund a coalition
				dealing with a major local drug crisis.
						(b)Treatment with other
				grants
							(1)SupplementA
				grant awarded to a coalition under this section is in addition to any grant
				awarded to the coalition under section 1032.
							(2)Requirement for basic
				grantA coalition may not be awarded a grant under this section
				for a fiscal year unless the coalition was awarded a grant or renewal grant
				under section 1032(b) for that fiscal year.
							(c)ApplicationA
				coalition seeking a grant under this section shall submit to the Administrator
				an application for the grant in such form and manner as the Administrator may
				require.
						(d)CriteriaA
				coalition meets the criteria specified in this subsection if the
				coalition—
							(1)has achieved by or
				through it’s own efforts measurable results in the prevention and reduction of
				substance use among youth generally;
							(2)has documented a highly,
				statistically significant increase in a specific drug, from a baseline
				determined by locally collected data, that can be defined as a local drug
				crisis; and
							(3)submits to the
				Administrator a detailed plan for addressing the specific local drug
				crisis.
							(e)Use of grant
				fundsA coalition awarded a grant under this section shall use
				the grant amount for implementing comprehensive, community-wide strategies that
				address their local drug crises in accordance with the detailed plan submitted
				to the Administrator under subsection (d)(3).
						(f)Renewal
				grantsThe Administrator may make a renewal grant to any
				coalition awarded a grant under subsection (a), or a previous renewal grant
				under this subsection, if the coalition at the time of the application for such
				renewal grant—
							(1)continues to meet the
				criteria specified in subsection (d); and
							(2)has made demonstrable
				progress in addressing the specific local drug crisis.
							(g)Grant amounts
							(1)In
				generalSubject to paragraphs (2) and (3) the total amount of
				grants awarded to a coalition under this section for a fiscal year may not
				exceed the amount of non-Federal funds raised by the coalition, including in
				kind contributions, for that fiscal year.
							(2)Initial
				grantsThe amount of the initial grant awarded to a coalition
				under subsection (a) may not exceed $50,000.
							(3)Renewal
				grantsThe total amount of renewal grants awarded to a coalition
				under subsection (f) for any fiscal year may not exceed $50,000.
							(h)Fiscal year limitation
				on the amount available for grantsThe total amount available for
				grants under this section, including renewal grants under subsection (f), in
				any fiscal year may not exceed the amount equal to 5 percent of the actual
				amount appropriated for that fiscal
				year.
						.
			806.National Community
			 Anti-Drug Coalition InstituteSection 4 of Public Law 107–82 (21 U.S.C.
			 1521 note), reauthorizing the Drug-Free Communities Support Program, is
			 amended—
				(1)by amending subsection
			 (a) to read as follows:
					
						(a)In
				generalThe Director of the Office of National Drug Control
				Policy shall, using amounts authorized to be appropriated by subsection (d),
				make a directed grant to Community Anti-Drug Coalitions of America to provide
				for the continuation of the National Community Antidrug Coalition
				Institute.
						;
				(2)by striking subsection
			 (b) and redesignating subsections (c) and (d) as (b) and (c), respectively;
			 and
				(3)in subsection (c), as
			 redesignated by paragraph (2), by adding at the end the following:
					
						(4)For each of the fiscal
				years 2008 through 2012,
				$2,000,000.
						.
				807.Contracting
			 requirementSection 1031(d) of
			 the Drug-Free Communities Act of 1997 (21 U.S.C. 1531(d)) is amended by adding
			 at the end the following: The Director shall delegate all authority for
			 grant eligibility determinations, review, selection, management, and appeals to
			 another qualified national drug control agency..
			IXNational Guard
			 counterdrug schools
			901.National Guard
			 counterdrug schools
				(a)Authority To
			 OperateUnder such regulations as the Secretary of Defense may
			 prescribe, the Chief of the National Guard Bureau may establish and operate, or
			 provide financial assistance to the States to establish and operate, not more
			 than five schools (to be known generally as National Guard counterdrug
			 schools).
				(b)PurposeThe
			 purpose of the National Guard counterdrug schools shall be the provision by the
			 National Guard of training in drug interdiction and counterdrug activities and
			 drug demand reduction activities to personnel of the following:
					(1)Federal agencies.
					(2)State and local law
			 enforcement agencies.
					(3)Community-based
			 organizations engaged in such activities.
					(4)Other non-Federal
			 governmental and private entities and organizations engaged in such
			 activities.
					(c)Counterdrug Schools
			 SpecifiedThe National Guard counterdrug schools operated under
			 the authority in subsection (a) are as follows:
					(1)The National Interagency
			 Civil-Military Institute (NICI), San Luis Obispo, California.
					(2)The Multi-Jurisdictional
			 Counterdrug Task Force Training (MCTFT), St. Petersburg, Florida.
					(3)The Midwest Counterdrug
			 Training Center (MCTC), Johnston, Iowa.
					(4)The Regional Counterdrug
			 Training Academy (RCTA), Meridian, Mississippi.
					(5)The Northeast Regional
			 Counterdrug Training Center (NCTC), Fort Indiantown Gap, Pennsylvania.
					(d)Use of National Guard
			 Personnel
					(1)In
			 generalTo the extent provided for in the State drug interdiction
			 and counterdrug activities plan of a State in which a National Guard
			 counterdrug school is located, personnel of the National Guard of that State
			 who are ordered to perform full-time National Guard duty authorized under
			 section 112(b) of that title 32, United States Code, may provide training
			 referred to in subsection (b) at that school.
					(2)DefinitionIn
			 this subsection, the term State drug interdiction and counterdrug
			 activities plan, in the case of a State, means the current plan
			 submitted by the Governor of the State to the Secretary of Defense under
			 section 112 of title 32, United States Code.
					(e)Treatment Under
			 Authority To Provide Counterdrug SupportThe provisions of
			 section 1004 of the National Defense Authorization Act for Fiscal Year 1991
			 (Public Law 101–510; 10 U.S.C. 374 note) shall apply to any activities of a
			 National Guard counterdrug school under this section that are for an agency
			 referred to in subsection (a) of such section 1004 and for a purpose set forth
			 in subsection (b) of such section 1004.
				(f)Annual Reports on
			 Activities
					(1)In
			 generalNot later than February 1 each year, the Secretary of
			 Defense shall submit to Congress a report on the activities of the National
			 Guard counterdrug schools during the preceding year.
					(2)ContentsEach
			 report under paragraph (1) shall set forth the following:
						(A)FundingThe
			 amount made available for each National Guard counterdrug school during the
			 fiscal year ending in the year preceding the year in which such report is
			 submitted.
						(B)ActivitiesA
			 description of the activities of each National Guard counterdrug school during
			 the year preceding the year in which such report is submitted.
						(g)Authorization of
			 Appropriations
					(1)In
			 generalThere is hereby authorized to be appropriated for the
			 Department of Defense for the National Guard for each of fiscal years 2006
			 through 2010, $30,000,000 for purposes of the National Guard counterdrug
			 schools in such fiscal year.
					(2)ConstructionThe
			 amount authorized to be appropriated by paragraph (1) for a fiscal year is in
			 addition to any other amount authorized to be appropriated for the Department
			 of Defense for the National Guard for such fiscal year.
					XNational Methamphetamine
			 Information Clearinghouse Act of 2006
			1001.Short
			 titleThis title may be cited
			 as the National Methamphetamine
			 Information Clearinghouse Act of 2006.
			1002.DefinitionsIn this title—
				(1)the term
			 Council means the National Methamphetamine Advisory Council
			 established under section 1003(b)(1);
				(2)the term drug
			 endangered children means children whose physical, mental, or emotional
			 health are at risk because of the production, use, or other effects of
			 methamphetamine production or use by another person;
				(3)the term National
			 Methamphetamine Information Clearinghouse or NMIC means the
			 information clearinghouse established under section 1003(a); and
				(4)the term qualified
			 entity means a State or local government, school board, or public
			 health, law enforcement, nonprofit, community antidrug coalition, or other
			 nongovernmental organization providing services related to
			 methamphetamines.
				1003.Establishment of
			 clearinghouse and advisory council
				(a)ClearinghouseThere
			 is established, under the supervision of the Attorney General of the United
			 States, an information clearinghouse to be known as the National
			 Methamphetamine Information Clearinghouse.
				(b)Advisory
			 Council
					(1)In
			 generalThere is established an advisory council to be known as
			 the National Methamphetamine Advisory Council.
					(2)MembershipThe
			 Council shall consist of 10 members appointed by the Attorney General—
						(A)not fewer than 3 of whom
			 shall be representatives of law enforcement agencies;
						(B)not fewer than 4 of whom
			 shall be representatives of nongovernmental and nonprofit organizations
			 providing services or training and implementing programs or strategies related
			 to methamphetamines; and
						(C)1 of whom shall be a
			 representative of the Department of Health and Human Services.
						(3)Period of appointment;
			 vacanciesMembers shall be appointed for 3 years. Any vacancy in
			 the Council shall not affect its powers, but shall be filled in the same manner
			 as the original appointment.
					(4)Personnel
			 matters
						(A)Travel
			 expensesThe members of the Council shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Council.
						(B)No
			 compensationThe members of the Council shall not receive
			 compensation for the performance of the duties of a member of the
			 Council.
						1004.NMIC requirements and
			 review
				(a)In
			 generalThe NMIC shall promote sharing information regarding
			 successful law enforcement, treatment, environmental, prevention, social
			 services, and other programs related to the production, use, or effects of
			 methamphetamine and grants available for such programs.
				(b)ComponentsThe
			 NMIC shall include—
					(1)a toll-free number;
			 and
					(2)a website that provides a
			 searchable database, which—
						(A)provides information on
			 the short-term and long-term effects of methamphetamine use;
						(B)provides information
			 regarding methamphetamine treatment and prevention programs and strategies and
			 programs for drug endangered children, including descriptions of successful
			 programs and strategies and contact information for such programs and
			 strategies;
						(C)provides information
			 regarding grants for methamphetamine-related programs, including contact
			 information and links to websites;
						(D)allows a qualified entity
			 to submit items to be posted on the website regarding successful public or
			 private programs or other useful information related to the production, use, or
			 effects of methamphetamine;
						(E)includes a restricted
			 section that may only be accessed by a law enforcement organization that
			 contains successful strategies, training techniques, and other information that
			 the Council determines helpful to law enforcement agency efforts to identify or
			 combat the production, use or effects of methamphetamine;
						(F)allows public access to
			 all information not in a restricted section; and
						(G)contains any additional
			 information the Council determines may be useful in identifying or combating
			 the production, use, or effects of methamphetamine.
						(c)Review of posted
			 information
					(1)In
			 generalNot later than 30 days after the date of submission of an
			 item by a qualified entity, the Council shall review an item submitted for
			 posting on the website described in subsection (b)(2)—
						(A)to evaluate and determine
			 whether the item, as submitted or as modified, meets the requirements for
			 posting; and
						(B)in consultation with the
			 Attorney General, to determine whether the item should be posted in a
			 restricted section of the website.
						(2)DeterminationNot
			 later than 45 days after the date of submission of an item, the Council
			 shall—
						(A)post the item on the
			 website described in subsection (b)(2); or
						(B)notify the qualified
			 entity that submitted the item regarding the reason such item shall not be
			 posted and modifications, if any, that the qualified entity may make to allow
			 the item to be posted.
						1005.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
				(1)for fiscal year
			 2006—
					(A)$2,000,000 to establish
			 the NMIC and Council; and
					(B)such sums as are
			 necessary for the operation of the NMIC and Council; and
					(2)for each of fiscal years
			 2007 through 2010, such sums as are necessary for the operation of the NMIC and
			 Council.
				XIMiscellaneous
			 provisions
			1101.Repeals
				(a)ActSections
			 709, 710, and 711 are repealed.
				(b)Forfeiture
			 assetsSection 6073 of the Assets Forfeiture Amendments Act of
			 1988 (21 U.S.C. 1509) is repealed.
				1102.Controlled Substances Act
			 amendmentsSection
			 303(g)(2)(B)(iii) of the Controlled Substances Act (21 U.S.C.
			 823(g)(2)(B)(iii)) is amended by striking except that the
			 Secretary and inserting the following: unless, not sooner than 1
			 year after the date on which the practitioner submitted the initial
			 notification, the practitioner submits a second notification to the Secretary
			 of the need and intent of the practitioner to treat more than such applicable
			 number of patients. A second notification under this clause shall contain the
			 certifications required by clauses (i) and (ii) of this subparagraph. The
			 Secretary.
			1103.Report on
			 intelligence sharingNot later
			 than 180 days after the date of enactment of this Act, the Director shall
			 submit to Congress a report—
				(1)evaluating existing and
			 planned intelligence systems used by Federal, State, and local law enforcement
			 agencies responsible for drug trafficking and drug production enforcement;
			 and
				(2)addressing—
					(A)the current intelligence
			 systems used by Federal, State, and local law enforcement agencies;
					(B)the compatibility of such
			 systems in ensuring access and availability of intelligence to Federal, State,
			 and local law enforcement;
					(C)the extent to which
			 Federal, State, and local law enforcement are sharing intelligence information
			 to assess current threats and design appropriate enforcement strategies;
			 and
					(D)the measures needed to
			 ensure and to promote effective information sharing among intelligence systems
			 operated by Federal, State, and local law enforcement agencies responsible for
			 drug trafficking and drug production enforcement.
					1104.Requirement for South
			 American heroin strategy
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Director shall submit to Congress a comprehensive strategy that
			 addresses the increased threat from South American heroin, and in particular
			 Colombian heroin, and the emerging threat from opium poppy grown in Peru and
			 often intended for transit to Columbia for processing into heroin.
				(b)ContentsThe
			 strategy submitted under subsection (a) shall include—
					(1)opium eradication efforts
			 to eliminate the problem at the source to prevent heroin from entering the
			 stream of commerce;
					(2)interdiction and
			 precursor chemical controls;
					(3)demand reduction and
			 treatment;
					(4)alternative development
			 programs, including direct assistance to regional governments to demobilize and
			 provide alternative livelihoods to former members of insurgent or other groups
			 engaged in heroin, cocoa, or other illicit drug production or
			 trafficking;
					(5)efforts to inform and
			 involve local citizens in the programs described in paragraphs (1) through (4),
			 such as through leaflets advertising rewards for information;
					(6)provisions that ensure
			 the maintenance at current levels of efforts to eradicate coca in Colombia;
			 and
					(7)an assessment of the
			 specific level of funding and resources necessary to simultaneously address the
			 threat from South American heroin and the threat from Colombian and Peruvian
			 coca.
					(c)Treatment of classified
			 or law enforcement sensitive informationAny content of the
			 strategy submitted under subsection (a) that involves information classified
			 under criteria established by an Executive order, or whose public disclosure,
			 as determined by the Director or the head of any relevant Federal agency, would
			 be detrimental to the law enforcement of national security activities of any
			 Federal, foreign, or international agency, shall be presented to Congress
			 separately from the rest of the strategy.
				1105.Model acts
				(a)In
			 generalThe Director shall enter into an agreement with a
			 nonprofit corporation that works with States on laws and policies to address
			 alcohol and other drug issues, under which the corporation shall revise the
			 model State drug laws developed by the President's Commission on Model State
			 Drug Laws and draft supplementary model acts to meet changes in States'
			 substance abuse issues.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated $1,500,000
			 to carry out this section.
				1106.Study on iatrogenic
			 addiction associated with prescription opioid analgesic drugs
				(a)In general
					(1)StudyThe
			 Director of the Office of National Drug Control Policy shall request the
			 Institute of Medicine of the National Academy of Sciences to enter into an
			 agreement under which the Institute agrees to study certain aspects of
			 iatrogenic addiction to prescription opioid analgesics included in schedules II
			 and III of the Controlled Substances Act (21 U.S.C. 812).
					(2)Iatrogenic
			 addictionIn this section, the term iatrogenic
			 addiction means an addiction developed from the use of an opioid
			 analgesic by an individual with no previous history of any addiction, who has
			 lawfully obtained and used the drug for a legitimate medical purpose by
			 administration from, or pursuant to the prescription or order of, an individual
			 practitioner acting in the usual course of professional practice.
					(b)RequirementsThe
			 study conducted pursuant to this section shall assess the current scientific
			 literature to determine, if possible—
					(1)the rate of iatrogenic
			 addiction associated with the appropriate use of prescription drugs described
			 in subsection (a);
					(2)the impact of iatrogenic
			 addiction associated with the appropriate use of prescription drugs described
			 in subsection (a) on the individual, the prescriber, other patients, and
			 society in general;
					(3)the comparative abuse
			 liability of prescription drugs described in subsection (a) when used properly
			 by the ultimate user for a legitimate medical purpose; and
					(4)(A)what types of
			 prospective or retrospective studies should be undertaken to determine the rate
			 of iatrogenic addiction associated with the appropriate use of the prescription
			 drugs described in subsection (a); and
						(B)a
			 feasible timeline for conducting and reporting such studies, should the current
			 state of the scientific literature be insufficient to determine the rate,
			 impact, and comparative abuse liability of prescription drugs described in
			 subsection (a).
						(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 Office of National Drug Control Policy shall ensure that the agreement under
			 subsection (a) provides for the submission of a report to the Congress on the
			 status of the study conducted pursuant to this section.
				1107.Requirement for
			 strategy to stop Internet advertising of prescription medicines without a
			 prescriptionNot later than
			 120 days after the date of the enactment of this Act, the Director of the
			 Office of National Drug Control Policy shall submit to Congress a strategy to
			 stop advertisements that provide information about obtaining over the Internet
			 drugs (as defined in section 702(3) of the Office of National Drug Control
			 Policy Reauthorization Act of 1998) for which a prescription is required
			 without the use of such a lawful prescription.
			1108.Requirement for study
			 on diversion and inappropriate uses of prescription drugsNot later than 90 days after the date of
			 enactment of this Act, the Director of the Office of National Drug Control
			 Policy, in consultation with the Secretary of Health and Human Services, shall
			 submit to Congress a report that includes a plan to conduct a study on the
			 illegal diversion and inappropriate uses of prescription drugs, including the
			 following:
				(1)Methods to utilize both
			 public use surveys that are in existence as of the date of enactment of this
			 Act and other surveys to provide appropriate baseline data on the natural
			 history of diversion and abuse of prescription drugs that are included in
			 schedules under the Controlled Substances Act to evaluate the extent and nature
			 of potential problems with such use to guide corrective actions which may
			 reduce such problems without unintentionally hindering access to these drugs
			 for legitimate medical purposes. Specifically, other surveys to be considered
			 are those that address the abuse of these substances on a regional or national
			 basis, and those that address the diversion of these substances on a regional
			 or national basis.
				(2)A scientifically based
			 analysis of the relative contribution of both innate and acquired genetic
			 factors, environmental factors, psychological factors and drug characteristics
			 that contribute to addiction to prescription drugs.
				
	
		May 25, 2006
		Reported with an amendment
	
